



 GFI Tyngsboro/Beacon Power Lease
 
Execution Copy
 LEASE
 TABLE OF CONTENTS
   
ARTICLE ONE - BASIC TERMS
1
   
ARTICLE TWO - PREMISES
3
   
ARTICLE THREE - LEASE TERM
3
   
ARTICLE FOUR - RENT
5
   
ARTICLE FIVE - PROPERTY TAXES
7
   
ARTICLE SIX - UTILITIES
8
   
ARTICLE SEVEN - INSURANCE
8
   
ARTICLE EIGHT - OUTSIDE AREAS
12
   
ARTICLE NINE - USE OF PREMISES
12
   
ARTICLE TEN - CONDITION AND MAINTENANCE OF PREMISES
16
   
ARTICLE ELEVEN - DAMAGE OR DESTRUCTION
22
   
ARTICLE TWELVE - CONDEMNATION
23
   
ARTICLE THIRTEEN - ASSIGNMENT AND SUBLETTING
23
   
ARTICLE FOURTEEN - DEFAULTS AND REMEDIES
24
   
ARTICLE FIFTEEN - PROTECTION OF LENDERS
28
   
ARTICLE SIXTEEN - LEGAL COSTS
29
   
ARTICLE SEVENTEEN - MISCELLANEOUS PROVISIONS
29




--------------------------------------------------------------------------------






ARTICLE ONE - BASIC TERMS


The following terms used in this Lease shall have the meanings set forth below.



1.0  Date of Lease:  July 23, 2007 

     

1.02
Landlord (legal entity):
GFI Tyngsboro, LLC, a Massachusetts limited liability company



1.03
Tenant (legal entity):
Beacon Power Corporation, a Delaware corporation



1.04
Tenant's Guarantor:
None.



1.05
Address of Property:
65 Middlesex Road, Tyngsborough, Middlesex County, Massachusetts

     

1.06  Property Rentable Area:  Approximately 103,000 square feet 

     

1.07  Premises Rentable Area:   Approximately 103,000 square feet 



1.08
Lease Term:
Approximately seven (7) years, two (2) months, and a partial month (if any),
beginning on the Lease Commencement Date and expiring on September 30, 2014.



1.08A
Extension Options:
Two options to extend the Lease Term for two (2) successive periods of seven (7)
years each in accordance with Section 3.05



1.09
Lease Commencement Date:
The earlier to occur of the date Landlord tenders possession of the Premises to
Tenant, or August 1, 2007.



1.10
Rent Commencement Date:
October 1, 2007



1.11
Permitted Uses:
Manufacturing, research and development, warehousing, and distribution of
Tenant’s products, related business offices, and any other lawfully permitted
use ancillary or incidental to the foregoing uses, subject in all events to the
restrictions and requirements of all zoning and other applicable laws, and all
other provisions of this Lease.



1.12
Broker(s):
The Stubblebine Company (“Landlord’s Broker”) and McCall & Almy, Inc. (“Tenant’s
Broker”).



1.13
Initial Security Deposit:
$200,000.00, in the form of an irrevocable standby letter of credit as provided
per Section 17.16 below.

 
1.14
Base Rent:
Payable in the amounts for the corresponding periods as set forth on Exhibit B
hereto, in each case, payable in equal monthly installments in accordance with
Section 4.01.



1

--------------------------------------------------------------------------------


1.14A
Tenant Stock and Warrant:
As additional consideration for and as an inducement to Landlord to enter into
this Lease, Tenant shall deliver to Landlord, upon the execution of this Lease
by both parties, (a) 150,000 shares of Tenant’s common stock and (b) a warrant
to purchase up to 500,000 shares of Tenant’s common stock at any time during the
initial Lease Term. The per share exercise price under the warrant shall be
equal to the closing bid price per share for Tenant’s common stock as reported
on the NASDAQ exchange on the Date of Lease.



1.15
Tenant Improvement Allowance:
$1,430,000.00 to be applied toward the cost of Tenant’s buildout of its
approximately 20,000 square feet of office space within the Premises and certain
other improvements in accordance with Section 10.05.

     

1.16   Other Charges Payable by Tenant:   

 
(i) Real Property Taxes (Article Five);
(ii) Insurance Costs (Article Seven);
(iii) Annual Charge-Offs of Capital Repairs and Replacements (Section 10.04)



1.16
Address of Landlord for Notices:



c/o GFI Partners
133 Pearl Street, Suite 400
Boston, MA 02110
Attn: Steven E. Goodman
with a copy to: 
Henshon Parker Vyadro, P.C.
84 State Street, Suite 760
Boston, MA 02109
Attn: F. Robert Parker, Jr.




1.17
Address of Tenant for Notices:





Prior to Lease Commencement Date:
 
Beacon Power Corporation
234 Ballardvale Street
Wilmington, MA 01887
Attn: James M. Spiezio,
Vice President of Finance and Chief Financial Officer
With a copy to:
 
Edwards Angell Palmer & Dodge LLP
111 Huntington Avenue
Boston, MA 02119
Attn: Albert L. Sokol, Esquire and
Thomas G. Schnorr, Esq.
   
From and After the Lease Commencement Date:
 
Beacon Power Corporation
65 Middlesex Road
Tyngsboro, MA
Attn: James M. Spiezio,
Vice President of Finance and Chief Financial Officer
With a copy to:
 
Edwards Angell Palmer & Dodge LLP
111 Huntington Avenue
Boston, MA 02119
Attn: Albert L. Sokol, Esquire and
Thomas G. Schnorr, Esq.



2

--------------------------------------------------------------------------------


1.18
Fiscal Year:
The consecutive twelve month period beginning on the first day of January and
ending on the last day of December.




1.19
Exhibits:

Exhibit A - The Property
Exhibit B - Base Rent
Exhibit C - Rules & Regulations
Exhibit D - Landlord’s Work
Exhibit E - Tenant’s Initial Improvements
Exhibit F - Form of SNDA
Exhibit G - Form of Letter of Credit
Exhibit H - Hazardous Materials Disclosure Certificate


ARTICLE TWO - PREMISES


2.01 Premises. The “Premises”, as such term is used in this Lease, consist of
the entire “Property”, which, as such term is used in this Lease, consists
collectively of the land described in Exhibit A hereto, and the building(s) and
all other improvements located on such land, including without limitation that
certain industrial building on the Property currently containing approximately
103,000 rentable square feet of area, as such building may hereafter be expanded
(the “Building”). The terms “Premises” and “Property” are used interchangeably
in this Lease, and are intended to mean and describe the identical
above-described real property.




ARTICLE THREE - LEASE TERM


3.01 Lease of Premises for Lease Term. Landlord leases the Premises to Tenant
and Tenant leases the Premises from Landlord for the Lease Term. The Lease Term
shall begin on the Lease Commencement Date, subject to the terms of the
immediately following Section 3.02.


3.02 Delay in Commencement. Landlord shall not be liable to Tenant if Landlord
shall not deliver possession of the Premises to Tenant on the Lease Commencement
Date. Landlord's non-delivery of the Premises to Tenant on that date shall not
affect this Lease or the obligations of Tenant under this Lease, and the Lease
Commencement Date shall be postponed to the date possession of the Premises
shall be delivered to Tenant. In such event, Landlord and Tenant shall execute
an amendment to this Lease prepared by Landlord, setting forth the Lease
Commencement Date and expiration date of this Lease. Failure to execute such
amendment shall not affect the Lease Commencement Date and expiration date of
this Lease.


3.03 Early Occupancy. If possession of the Premises has been tendered to Tenant
by Landlord after the Date of this Lease, but prior to the Lease Commencement
Date (without any obligation of Landlord to do so), then Tenant may, but shall
not be obligated to, accept the same and take occupancy of the Premises prior to
the Lease Commencement Date. If Tenant shall occupy the Premises prior to the
Lease Commencement Date, then Tenant's occupancy of the Premises shall be
subject to all of the provisions of this Lease (including, without limitation,
the provisions of Section 4.02 hereof), provided, however, that early occupancy
of the Premises shall not advance the Rent Commencement Date or the expiration
date of this Lease.


3

--------------------------------------------------------------------------------


3.04 Holding Over. Tenant shall vacate the Premises upon the expiration or
earlier termination of this Lease. If Tenant shall hold over in the Premises for
greater than 30 days at the expiration or earlier termination of the Lease Term,
then Tenant shall reimburse Landlord for and indemnify Landlord against all
direct, indirect, and consequential damages, costs, liabilities and expenses,
including reasonable attorneys' fees, that are proximately caused by, and which
Landlord shall incur on account of, Tenant's delay in so vacating the
Premises. If Tenant shall not vacate the Premises upon the expiration or earlier
termination of this Lease, the Base Rent shall be increased as follows: (a) for
the first thirty (30) days following expiration or termination, to 150% of the
Base Rent then payable immediately prior to such expiration or termination; (b)
for the next following thirty (30) days, to 200% of such Base Rent, and (c)
thereafter, to 250% of the Base Rent the payable immediately prior to such
expiration or termination. In all events, Tenant's obligation to pay Additional
Rent shall continue. Nothing herein shall limit any of Landlord's rights or
Tenant's obligations arising from Tenant's failure to vacate the Premises,
including, without limitation, Landlord's right to repossess the Premises and
remove Tenant therefrom at any time after the expiration or earlier termination
of this Lease and Tenant's obligation to reimburse and indemnify Landlord as
provided in the preceding sentence.


3.05 Options to Extend. (a) Tenant shall have two (2) options to extend the Term
of this Lease (the “Options to Extend”) for successive periods of seven (7)
years each (each, an “Extension Period”), subject to and on the terms set forth
herein. Tenant may only exercise the Options to Extend with respect to the
entire Premises. If Tenant shall desire to exercise either Option to Extend, it
shall give Landlord a notice (the “Inquiry Notice”) of such desire not sooner
than twenty-four (24) months, nor later than fifteen (15) months prior to the
expiration of the Initial Term of this Lease or the preceding Extension Period,
as the case may be. Landlord shall thereafter, but in any event not later than
fourteen (14) months prior to the expiration of the Initial Term or Extension
Period, as the case may be, deliver its good faith proposal of the Base Rent for
the applicable Extension Period, and Landlord and Tenant shall thereafter
discuss and attempt to reach mutual agreement on Base Rent for the applicable
Extension Period, and if Landlord and Tenant shall have reached agreement on the
same, Tenant shall be deemed to have exercised its Option to Extend and the
agreed upon rental rate(s) shall be deemed the Base Rent for the applicable
Extension Period for all purposes. If Landlord and Tenant shall have failed to
have reached agreement upon the Base Rent for the applicable Extension Period as
set forth above on or before the date which is twelve (12) months prior to the
expiration of the Initial Term of this Lease, or the preceding Extension Period,
as applicable (such date, the “Exercise Date”), then Tenant may exercise each
Option to Extend by giving Landlord irrevocable written notice (the “Exercise
Notice”) of its election to do so not later than  the Exercise Date, whereupon
the Base Rent for such Extension Period shall be determined in accordance with
Section 3.05(b) (after following the procedure for determining the “Fair Market
Rent” as provided in Section 3.05(e) below). Time is of the essence as to the
observance of all dates and performance of all obligations of Tenant as set
forth herein, and if Tenant fails to timely give either the Inquiry Notice or
the Exercise Notice to Landlord with respect to any Option to Extend, at the
sole election of Landlord, Tenant shall be conclusively deemed to have waived
such Option to Extend hereunder.


(b) Absent the timely mutual agreement of Landlord and Tenant regarding the same
as set forth above, For purposes of this Section 3.05, the Base Rent for an
Extension Period shall mean the greater of either (i) the Base Rent payable
under this Lease for the last full 12-month period of the expiring Initial Term
or Extension Period, as applicable, or (ii) ninety-five percent (95%) of the of
the fair market rental value for the Premises without taking into consideration
the value of any improvements specific to Tenant’s use of the Premises and paid
for by Tenant which would be removed from the Premises upon expiration of the
Lease, and shall take into account all other relevant factors in the Relevant
Market, including the duration of, and market escalations in rent to be realized
over, the seven (7) year term of the applicable Extension Period (hereinafter,
the “Fair Market Rent”), determined in accordance with Section 3.05(e) below.
The determination of the Fair Market Rent shall not be diminished by any imputed
savings by Landlord on leasing brokerage commissions and/or tenant improvement
costs, it being hereby agreed that said savings are already taken into account
in the agreement of the parties to accept 95% of such Fair Market Rent as the
potential applicable base rental rate for the Extension Period.


4

--------------------------------------------------------------------------------


(c) Notwithstanding any contrary provision of this Lease, each Option to Extend
and any exercise by Tenant thereof shall be void and of no force or effect
unless on the dates Tenant gives Landlord its Inquiry Notice and Exercise Notice
for each Option to Extend and on the date of commencement of each Extension
Period (i) this Lease is in full force and effect, (ii) there is no uncured
Event of Default of Tenant under this Lease, (iii) Tenant has not assigned this
Lease (or agreed to assign this Lease) or subleased (or agreed to sublease) more
than forty percent (40%) of the Premises, in either case to any person or entity
other than an Affiliate of Tenant.


(d) All of the terms, provisions, covenants, and conditions of this Lease shall
continue to apply during each Extension Period, except that (i) the Base Rent
during each Extension Period (the “Extension Rent”) shall be equal to the Base
Rent for the Premises determined in accordance with Subsection (b) above and the
procedure set forth in Subsection (e) below and (ii) Tenant shall not have any
other Options to Extend.


(e) If necessary pursuant to the foregoing provisions of this Section 3.05, the
“Fair Market Rent” for the Premises for each Extension Period shall be
determined by appraisal in the manner set forth below. Tenant shall by notice to
Landlord within thirty (30) days following the Exercise Date appoint a
commercial real estate broker having at least ten (10) years experience in the
commercial/industrial leasing market in the Western and/or Northern suburban
areas of Boston, Massachusetts (an “Appraiser”). Within five (5) days
thereafter, Landlord shall by notice to Tenant appoint a second Appraiser. Each
Appraiser shall determine the Fair Market Rent for the applicable Extension
Period (as described in Section 3.05(b) above) within thirty (30) days after
Landlord’s appointment of the second Appraiser. On or before the expiration of
such thirty (30) day period, the two Appraisers shall confer to compare their
respective determinations of the Fair Market Rent. If the difference between the
amounts so determined by the two Appraisers is less than or equal to ten percent
(10%) of the lower of said amounts, then the final determination of the Fair
Market Rent shall be equal to the average of said amounts. If such difference
between said amounts is greater than ten percent (10%), then the two Appraisers
shall have ten (10) days thereafter to appoint a third Appraiser (the “Third
Appraiser”), who shall not have represented either Landlord or Tenant during the
preceding five years and shall be instructed to determine the Fair Market Rent
for the applicable Extension Period within thirty (30) days after its
appointment by selecting one of the amounts determined by the other two
Appraisers which such Third Appraiser believes is closer to such Third
Appraiser’s determination of the Fair Market Rent of the Premises for such
Extension Period. If the two Appraisers are unable to agree upon the Third
Appraiser within such ten (10) day period, such Third Appraiser shall be
appointed by the then President of the Greater Boston Real Estate Board upon
request of either Landlord or Tenant. Each party shall bear the cost of the
Appraiser selected by such party. The cost for the Third Appraiser, if any,
shall be shared equally by Landlord and Tenant. Each Appraiser and Landlord
shall be given reasonable access to the Premises for purposes of determining
Fair Market Rent.
 
ARTICLE FOUR - RENT


4.01 Base Rent. (a) Commencing on the Rent Commencement Date, and thereafter on
the first day of each month during the Lease Term, Tenant shall pay to Landlord
the Base Rent at the rates set forth on Exhibit B hereto in lawful money of the
United States, in advance and without offset, deduction, or prior demand except
as otherwise expressly provided herein. Notwithstanding the foregoing, Tenant
shall pay the Base Rent payable for the first full month of the Term
simultaneously with its execution of this Lease. In addition, on the date this
Lease is executed by both parties, Tenant shall deliver to Landlord the Tenant
Stock and Warrant, which the parties hereby acknowledge is a material factor in
Landlord’s decision to enter into this Lease upon the terms set forth herein.


5

--------------------------------------------------------------------------------


(b) The Base Rent shall be payable at Landlord's address or at such other place
or to such other person as Landlord may designate in writing from time to time.
Base Rent for any partial months during the Lease Term shall be prorated on a
daily basis.


(c) Except as expressly set forth to the contrary in this Lease, Tenant’s
obligation to pay Base Rent, Additional Rent, and any and all other obligations
of Tenant to be performed hereunder shall not be discharged or otherwise
affected by reason of the application of any law or regulation now or hereafter
applicable to the Premises, or any other restriction of or interference with the
use thereof by Tenant, or any damage to or destruction of the Premises by
casualty or taking, or on account of any failure by Landlord to perform any
obligation set forth herein or otherwise, or due to any other occurrence; nor
shall the occurrence of any of the foregoing entitle Tenant, and Tenant hereby
waives all rights now or hereafter conferred by statute or otherwise, to quit,
terminate or surrender this Lease or the Premises or any part thereof, or to
assert any defense in the nature of constructive eviction to any action seeking
to recover rent, it being understood that each and all covenants and obligations
of Tenant set forth herein are to be faithfully observed independently of and
irrespective of the observance by Landlord of its covenants set forth herein.


4.02 Additional Rent. All sums payable by Tenant under this Lease other than
Base Rent shall be deemed "Additional Rent;" the term "Rent" shall mean Base
Rent and Additional Rent. Landlord shall estimate in advance and charge to
Tenant the following costs, to be paid in advance on a monthly basis on the
first calendar day of each month throughout the Lease Term: (i) all Real
Property Taxes for which Tenant is liable under Sections 5.01 and 5.02 of the
Lease (such monthly payments of Real Property Taxes shall be equal to
one-twelfth (1/12th) of the projected annual amount of actual Real Property
Taxes as reasonably estimated by Landlord based upon the most current actual tax
bill for the Property, with an annual reconciliation each year following
Landlord’s receipt of the final tax bill for such year), (ii) all insurance
premiums for which Tenant is liable under Sections 7.10 of the Lease, and (iii)
all Annual Charge-Offs of capital repair and replacement items for which Tenant
is liable under Section 10.04 of the Lease. Landlord hereby expressly agrees
that the aforesaid Real Property Taxes, insurance premiums and Annual
Charge-Offs payable by Tenant under this Lease shall be the actual charges for
the same without any management fee or administrative overhead or similar
mark-up (other than the interest factor applicable to Annual Charge-Offs as
provided in Section 10.04). In addition to its obligation to pay Base Rent,
Taxes, and Insurance Costs, Tenant is required hereunder to pay directly to
suppliers, vendors, carriers, contractors, etc. certain insurance premiums,
utility costs, personal property taxes, maintenance and repair costs and other
expenses, collectively "Additional Expenses." If Landlord pays for any
Additional Expenses either because Tenant has failed to make such payment after
notice of the need therefor from Landlord or because Landlord is specifically
authorized under the terms of this Lease to pay such Additional Expenses,
Tenant’s obligation to reimburse such costs shall be an Additional Rent
obligation payable in full with the next monthly Rent payment due after receipt
by Tenant of an invoice therefor. Unless this Lease provides otherwise, from and
after the Rent Commencement Date, Tenant shall pay all Additional Rent then due
with the next monthly installment of Base Rent.


6

--------------------------------------------------------------------------------


4.03 Late Charge. Tenant hereby acknowledges that late payment by Tenant to
Landlord of Rent and other amounts due hereunder will cause Landlord to incur
costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges, and late charges which may be imposed on
Landlord by the terms of any loan secured by the Building. Accordingly, if any
installment of Rent or any other sums due from Tenant shall not be received by
Landlord within five (5) days following the due date, Tenant shall pay to
Landlord a late charge equal to five percent (5%) of such overdue amount,
provided, however, that so long as Tenant shall not have been more than five (5)
days late in its payment of any Rent or other sum to Landlord during the
immediately preceding twelve (12) months of the Lease Term, Tenant shall have
ten (10) days to pay such Rent or other amount due Landlord without paying any
late charge as provided above. The parties hereby agree that such late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of late payment by Tenant. Acceptance of such late charge by Landlord
shall in no event constitute a waiver of Tenant's default with respect to such
overdue amount, nor prevent Landlord from exercising any of the other rights and
remedies granted hereunder.


4.04 Interest. Any Rent or other amount due to Landlord, if not paid within five
(5) days after the due date, shall bear interest from the date due until paid at
the rate of fifteen percent (15%) per annum, provided, however, that so long as
Tenant shall not have been more than five (5) days late in its payment of any
Rent or other sum to Landlord during the immediately preceding twelve (12)
months of the Lease Term, Tenant shall have ten (10) days to pay such Rent or
other amount due Landlord without paying any default interest as provided above,
and provided further, that interest shall not be payable on late charges
incurred by Tenant nor on any amounts upon which late charges are paid by Tenant
to the extent such interest would cause the total interest to be in excess of
that legally permitted. Payment of interest shall not excuse or cure any default
hereunder by Tenant.
 
ARTICLE FIVE - PROPERTY TAXES


5.01 Real Property Taxes. Tenant shall pay to Landlord, as Additional Rent, all
Real Property Taxes on the Property payable with respect to and equitably
allocable to the Lease Term. Tenant shall make such payments in accordance with
Section 4.02. If Landlord shall receive a refund of any Real Property Taxes with
respect to which Tenant shall have paid a share, Landlord shall refund to Tenant
Tenant's share of such refund after deducting therefrom the costs and expenses
incurred in connection therewith. Subject to Tenant’s payment to Landlord of
Real Property Taxes and when required by this Section 5.01 and Section 4.02,
Landlord agrees to pay such Real Property Taxes to the proper authorities prior
to delinquency and to provide Tenant with evidence of such payment upon request
therefor. Anything herein to the contrary notwithstanding, if and to the extent
that the Property is not a separately assessed tax parcel, Landlord shall make
reasonable allocation of any Real Property Taxes between the Property and the
larger parcel of which the Property is a part. 


7

--------------------------------------------------------------------------------


Provided not less than one (1) full calendar year remains in the unexpired Lease
Term, Tenant may, subject to the reasonable approval of, and in consultation
with Landlord, apply for any abatement of, or otherwise contest, Real Property
Taxes, provided that the expenses of such proceedings, including, without
limitation, any penalties, interest, late fees or charges, and attorneys’ fees
incurred as a result thereof, shall be paid by Tenant. Landlord and Tenant shall
discuss and may mutually agree upon any other tax initiatives available for the
Property.


5.02 Definition of "Real Property Tax". "Real Property Tax" shall mean taxes,
assessments (special, betterment, or otherwise), levies, fees, rent taxes,
excises, impositions, charges, water and sewer rents and charges, and all other
government levies and charges, general and special, ordinary and extraordinary,
foreseen and unforeseen, which are imposed or levied upon or assessed against
the Property. Real Property Tax shall also include any and all interest and
penalties imposed upon Landlord or the Property as a result of late payment by
Landlord of such Real Property Taxes resulting from Tenant’s failure to timely
make any payment attributable to Real Property Taxes to Landlord, and shall
further include Landlord's reasonable costs and expenses of contesting any Real
Property Tax. If at any time during the term the present system of ad valorem
taxation of real property shall be changed so that in lieu of the whole or any
part of the ad valorem tax on real property, or in lieu of increases therein,
there shall be assessed on Landlord a capital levy or other tax on the gross
rents received with respect to the Property or a federal, state, county,
municipal, or other local income, franchise, excise or similar tax, assessment,
levy, or charge (distinct from any now in effect) measured by or based, in whole
or in part, upon gross rents, then all of such taxes, assessments, levies, or
charges, to the extent so measured or based, shall be deemed to be a Real
Property Tax. Expressly excluded from the definition of "Real Property Tax" are
any income taxes, excess profits taxes and franchise taxes payable by Landlord.


5.03 Personal Property Taxes. Tenant shall pay directly all taxes charged
against trade fixtures, furnishings, equipment, inventory, or any other personal
property belonging to Tenant. Tenant shall use its best efforts to have personal
property taxed separately from the Property. If any of Tenant's personal
property shall be taxed with the Property, Tenant shall pay Landlord the taxes
for such personal property within thirty (30) days after Tenant receives a
written statement from Landlord for such personal property taxes, with
reasonable applicable supporting documentation from the taxing authority.


ARTICLE SIX - UTILITIES


6.01 Utilities. Tenant shall contract directly with the appropriate suppliers,
for all electricity, natural gas, heat, cooling, energy, light, power, sewer
service, telephone, water, refuse disposal and other utilities and similar
services which Tenant now or in the future desires to be supplied to the
Premises (each a “Utility” and collectively, “Utilities”), and shall promptly
pay to such provider all costs for the same allocable to the period from the
time Tenant shall first enter the Premises, throughout the Lease Term and
thereafter as long Tenant shall remain in the Premises (collectively, “the
Occupancy Period”), together with any related installation or connection charges
or deposits (collectively "Utility Costs"). Landlord shall not be liable for
damages, consequential or otherwise, nor shall there be any abatement of Rent
(in whole or in part) arising out of any curtailment or interruption whatsoever
in Utilities provided, however, if the delivery of any Utility to the Premises
is discontinued for in excess of five (5) business days, such discontinuation is
due solely to Landlord’s gross negligence, and such discontinuation effectively
prohibits Tenant’s ability to conduct its business in the Premises, then
Tenant’s Base Rent hereunder shall be equitably abated in direct proportion
which the affected area bears to the entire Premises Rentable Area for each
business day beyond such fifth day until such time as the Utility service is
restored.


ARTICLE SEVEN - INSURANCE


7.01. Liability Insurance. During the Occupancy Period, Tenant shall maintain in
effect, at Tenant’s direct expense, commercial general liability insurance
insuring Tenant against liability for bodily injury, property damage (including
loss of use of property) and personal injury at the Premises (including areas
over which Tenant has rights of use, such as the Common Areas), including
contractual liability. Such insurance shall name Landlord, and any property
manager, any mortgagee, and such other parties having an interest in the
Premises as Landlord shall reasonably request, as additional insureds. The
initial amount of such insurance shall be Five Million Dollars ($5,000,000) per
occurrence and shall be subject to reasonable periodic increases specified by
Landlord based upon inflation, increased liability awards, recommendation of
Landlord's professional insurance advisers, and other reasonable relevant
factors. The liability insurance obtained by Tenant under this Section 7.01
shall (i) be primary and (ii) insure Tenant's contractual obligations to
Landlord under Section 7.09 below. The amount and coverage of such insurance
shall not limit Tenant's liability nor relieve Tenant of any other obligation
under this Lease. Landlord may also obtain, at its sole cost and expense,
commercial general liability insurance in an amount and with coverage determined
by Landlord insuring Landlord against liability with respect to the Premises and
the Property. The policy obtained by Landlord shall not provide primary
insurance, shall not be contributory and shall be excess over any insurance
maintained by Tenant.


8

--------------------------------------------------------------------------------


7.02 Worker's Compensation Insurance. During the Occupancy Period, Tenant shall
maintain in effect Worker's Compensation Insurance (including Employers'
Liability Insurance) in the statutory amount covering all employees of Tenant
employed or performing services at the Premises, in order to provide the
statutory benefits required by the laws of the state in which the Premises are
located.


7.03 Automobile Liability Insurance. During the Occupancy Period, Tenant shall
maintain in effect Automobile Liability Insurance, including but not limited to,
passenger liability, on all owned, non-owned, and hired vehicles used in
connection with the Premises, with a combined single limit per occurrence of not
less than One Million Dollars ($1,000,000) for injuries or death of one or more
persons or loss or damage to property.


7.04 Personal Property Insurance. During the Occupancy Period, Tenant shall
maintain in effect Personal Property Insurance covering (i) all leasehold
improvements made by or paid for by Tenant (except as otherwise expressly
provided below), (ii) all Tenant's personal property, equipment, and fixtures,
and (iii) all personal property and equipment or any third party, from time to
time located in, on, or at the Premises and/or on the Property, in an amount not
less than 100% of the full replacement cost, without deduction for depreciation,
providing protection against events protected under "All Risk Coverage," as well
as against sprinkler damage, vandalism, and malicious mischief. Any proceeds
from the Personal Property Insurance shall be used for the repair or replacement
of the property damaged or destroyed, unless this Lease is terminated under an
applicable provision herein. If the Premises are not repaired or restored
following damage or destruction in accordance with other provisions herein,
Landlord shall receive any proceeds from the Personal Property Insurance
allocable to Tenant's leasehold improvements.


7.05 Business Interruption Insurance. During the Occupancy Period, Tenant shall
maintain in effect Business Interruption Insurance, providing in the event of
damage or destruction of the Premises an amount sufficient to sustain Tenant for
a period of not less than eighteen (18) months for: (i) the net profit that
would have been realized had Tenant's business continued; and (ii) such fixed
charges and expenses as must necessarily continue during a total or partial
suspension of business to the extent to which they would have been incurred had
no business interruption occurred, including, but not limited to, interest on
indebtedness of Tenant, salaries of executives, foremen, and other employees
under contract, charges under noncancelable contracts, charges for advertising,
legal or other professional services, taxes and rents that may still continue,
trade association dues, insurance premiums, and depreciation.


7.06 Landlord’s Property and Rental Income Insurance. During the Lease Term,
Landlord shall maintain in effect, at Tenant’s expense, all risk insurance
covering loss of or damage to the Property in the amount of its full replacement
value with such endorsements and deductibles as Landlord shall reasonably
determine from time to time. Landlord shall have the right to obtain flood,
earthquake, and such other insurance customarily carried by prudent owners of
similar commercial real property in the greater Boston industrial property
market as Landlord shall reasonably determine from time to time or shall be
required by any lender holding a security interest in the Property. Such
insurance shall cover Tenant's leasehold improvements, fixtures and Building
Systems equipment (other than Tenant’s trade fixtures and manufuacturing
equipment, which Tenant shall insure in accordance with Seciton 7.04 above) and
building improvements installed by Tenant which (and only to the extent the
same) are to become Landlord’s property at the end of the Lease Term, unless
Tenant elects, by written notice to Landlord, to obtain insurance for such
improvements, fixtures and equipment for its own account. During the Lease Term,
Landlord shall also maintain a rental income insurance policy, which may be
secondary to Tenant’s business interruption policy, with loss payable to
Landlord, in an amount equal to one (1) year's Base Rent, plus estimated Real
Property Taxes, and Insurance Costs for one (1) year. Tenant shall be liable for
the payment of any deductible amount under Landlord's insurance maintained
pursuant to this Article Seven, in an amount not to exceed Twenty-Five Thousand
Dollars ($25,000) per occurrence. Landlord agrees that, upon the request of
Tenant, before placing any insurance under this Section 7.06, Landlord will
obtain quotes from at least three insurance carriers (which quotes Tenant
acknowledges Landlord shall likely obtain on a portfolio-wide basis) and shall
place such insurance with the lowest bidder unless Landlord has a commercially
reasonable objection to such lowest bidder and/or the coverage to be given by
said lowest bidder.


9

--------------------------------------------------------------------------------


7.07 Insurance During Construction. During the performance of any improvements
or alterations in, on, and/or to the Premises, until completion thereof, Tenant
shall maintain builder’s risk insurance on an “all risk” basis and on a
completed value form, for full replacement value covering the interests of
Landlord and Tenant (and their respective contractors and subcontractors), and
any mortgagee in all work incorporated in the Premises and all materials and
equipment on or about the Property.


7.08 General Insurance Provisions.


7.08 (a) Any insurance which Tenant shall be required to maintain under this
Lease shall include a provision which requires the insurance carrier to give
Landlord not less than thirty (30) days' written notice prior to any
cancellation or modification of such coverage.


7.08 (b) Prior to the earlier of Tenant's entry into the Premises or the
Commencement Date, Tenant shall deliver to Landlord an insurance company
certificate (on Acord Forms 25 & 28, or otherwise as applicable as determined by
Landlord), that Tenant maintains the insurance required by Sections 7.01, 7.02,
7.03, 7.04 and 7.05, and prior to commencement of any construction on the
Premises, Tenant shall deliver to Landlord a certificate of insurance evidencing
such builder’s risk insurance as required under Section 7.07 above, and not less
than thirty (30) days prior to the expiration or termination of any such
insurance, Tenant shall deliver to Landlord renewal certificates therefor.
Tenant shall provide Landlord with copies of the policies promptly upon request
from time to time. If Tenant shall fail to deliver any certificate or renewal
certificate to Landlord required under this Lease within the prescribed time
period or if any such policy shall be canceled or modified during the Lease Term
without Landlord's consent, Landlord may obtain such insurance, in which case
Tenant shall reimburse Landlord, as Additional Rent, for 110% of the cost of
such insurance within ten (10) days after receipt of a statement of the cost of
such insurance.


7.08 (c) Each of Landlord and Tenant shall maintain all insurance required under
this Lease with companies having a "General Policy Rating" of A-; VIII or
better, (or its equivalent rating if subsequently changed) as set forth in the
most current issue of the Best Key Rating Guide.


7.08 (d) Landlord and Tenant, on behalf of themselves and their insurers, each
hereby waive any and all rights of recovery against the other, the officers,
members, partners, employees, agents, or representatives of the other and the
officers, members, partners, employees, agents or representatives of each of the
foregoing, for loss of or damage to its property or the property of others under
its control, if such loss or damage shall be covered by any insurance policy in
force (whether or not described in this Lease) at the time of such loss or
damage. All property insurance carried by either party shall contain a waiver of
such insurer’s rights of subrogation against the other party to the extent such
right shall have been waived by the insured party prior to the occurrence of
loss or injury.


10

--------------------------------------------------------------------------------


7.09 Indemnity. To the fullest extent permitted by law, Tenant hereby waives all
claims against Landlord, its agents, advisors, employees, members, officers,
directors, partners, trustees, beneficiaries and shareholders (each a “Landlord
Party”) and the agents, advisors, employees, members, officers, directors,
partners, trustees, beneficiaries and shareholders of each Landlord Party
(collectively "the Landlord Indemnitees") for damage to any property or injury
to or death of any person in, upon or about the Premises or the Property arising
at any time and from any cause, and Tenant shall hold the Landlord Indemnitees
harmless from and defend Indemnitees from and against all claims, liabilities,
judgments, demands, causes of action, losses, damages, costs and expenses
including reasonable attorney's fees for damage to any property or injury to or
death of any person arising in or from (i) the use or occupancy of the Premises
by Tenant or persons claiming under Tenant, except such as is caused by the
grossly negligent or willful act, fault, omission, or other misconduct of
Landlord, its agents, employees or contractors, or (ii) arising from any act or
omission of Tenant, its employees, agents, contractors, or invitees in, upon or
about the Property, or (iii) arising out of any breach or default by Tenant
under this Lease. The foregoing shall include investigation costs and expenses
incurred by Landlord in connection with any claim or demand made under this
Section. Without limiting the foregoing, Tenant shall indemnify, defend (with
counsel selected by Tenant who is reasonably acceptable to Landlord) and hold
Landlord Indemnitees harmless from and against any claim made or action brought
by any person or entity for damage suffered to any personal property of such
person, which personal property was brought to the Property by Tenant in the
course of its business, regardless of whether Landlord may have actually caused
such damage, it being understood that any and all personal property (whether
Tenant’s or of a third party) brought to the Property by Tenant shall be and
remain there at Tenant’s sole risk. The provisions of this Section 7.09 shall
survive the expiration or termination of this Lease with respect to any damage,
injury, or death occurring prior to such time.


7.09(b) To the fullest extent permitted by law, Landlord hereby waives all
claims against Tenant, , employees, members, officers, directors, partners,
trustees, beneficiaries and shareholders (collectively "the Tenant Indemnitees")
for damage to any property or injury to or death of any person in, upon or about
the Premises or the Property arising at any time from and to the extent of any
grossly negligent or willful act, fault, omission, or other misconduct of
Landlord or its agents, contractors or employees, and Landlord shall indemnify,
defend (with counsel selected by Landlord who is reasonably acceptable to
Tenant) and hold the Tenant Indemnitees harmless from and against all claims,
liabilities, judgments, demands, causes of action, losses, damages, costs and
expenses including reasonable attorney's fees to which the Tenant Indemnitees
are subject on account of any grossly negligent or willful act, fault, omission,
or other misconduct of Landlord or its agents, contractors or employees.


7.10 Payment of Insurance Premiums. Landlord shall pay the premiums of the
insurance policies maintained by Landlord under Section 7.06 (collectively,
“Insurance Costs”), and Tenant shall reimburse Landlord for such Insurance Costs
in accordance with Section 4.02. Tenant shall pay directly the premiums of the
insurance policies maintained by Tenant under Sections 7.01, 7.02, 7.03, 7.04,
7.05, and 7.07. Landlord shall bear the cost of any liability insurance
maintained by Landlord for its own benefit under Section 7.01.


 
11

--------------------------------------------------------------------------------


 
ARTICLE EIGHT - OUTSIDE AREAS


8.01 Common Areas. As used in this Lease, "Outside Areas" shall mean all areas
within the Property and not located within the Building, including, but not
limited to, parking areas, driveways, sidewalks, access roads, rail tracks and
beds, landscaping, and planted areas.


8.02 Use of Outside Areas. Tenant shall have the exclusive right to use the
Outside Areas for the purposes for which the same are now designed and intended,
subject to such reasonable rules and regulations ("Rules and Regulations") as
initially set forth in Exhibit C and as Landlord may modify from time to time
amend, provided that such amendments do not materially interfere with Tenant’s
right of use and enjoyment of the Premises pursuant to this Lease. So long as
Tenant and Tenant’s affiliates are occupying at least sixty percent (60%) of the
rentable square feet in the Building, all such amendments shall be subject to
Tenant’s prior approval, which shall not be unreasonably withheld, conditioned
or delayed. Tenant shall abide by all such Rules and Regulations and shall use
its best efforts to cause others who use the Outside Areas with Tenant's express
or implied permission to abide by Landlord's Rules and Regulations. Landlord
hereby agrees that Tenant shall have the right to use all of the parking spaces
within the Building’s Parking Area and the right to designate a certain number
of spaces for Tenant’s visitors or employees. 
 
8.03 Outside Area Maintenance. Subject to Articles Eleven and Twelve hereof,
Tenant shall maintain the Outside Areas in good order, condition, and repair at
all times throughout the Lease Term, at Tenant’s sole cost and expense, and
shall keep the same reasonably free of snow, ice, and debris.


ARTICLE NINE - USE OF PREMISES


9.01 Permitted Uses. Tenant may use the Premises only for the Permitted Uses.


9.02 Manner of Use. Tenant shall not cause or permit the Premises to be used in
any way which shall constitute a violation of any law or ordinance, or of any
restrictive covenant or other agreement presently burdening and applicable to
the Property as of the date of this Lease (provided Tenant has actual knowledge
of such agreement or restrictive covenant), or of any governmental regulation or
order, nor shall Tenant use the Premises in any manner which shall constitute a
nuisance to adjacent and nearby property owners and/or occupants or in any
manner constitute waste. Without in any manner limiting the foregoing
obligations or other provisions of this Lease, Landlord hereby represents that
it is not aware of the existence of any private agreement or covenant
encumbering the Property which would restrict or otherwise adversely impact
Tenant’s use and enjoyment of the Property for the Permitted Uses. Tenant shall
obtain and pay for all permits, including all building permits and/or
certificates of occupancy and shall promptly take all actions necessary to
comply with all applicable statutes, ordinances, notes, regulations, orders,
covenants and requirements regulating the use by Tenant of the Premises,
including the Occupational Safety and Health Act and the Americans With
Disabilities Act.


12

--------------------------------------------------------------------------------


9.03 Hazardous Materials.


A. Tenant’s Obligations
 
(i) Prior to executing this Lease, Tenant has completed, executed and delivered
to Landlord a Hazardous Materials Disclosure Certificate ("Initial Disclosure
Certificate"), a fully completed copy of which is attached hereto as Exhibit H
and incorporated herein by this reference. Tenant covenants, represents and
warrants to Landlord that the information on the Initial Disclosure Certificate
is true and correct and accurately describes all Hazardous Materials (as defined
below) which will be manufactured, treated, used or stored on or about the
Premises by Tenant or Tenant's agents. Tenant shall, at such times hereafter as
Tenant desires to manufacture, treat, use or store on or about the Premises new
or additional Hazardous Materials which were not listed on the Initial
Disclosure Certificate, complete, execute and deliver to Landlord an updated
Disclosure Certificate (each, an "Updated Disclosure Certificate") describing
Tenant's then current and proposed future uses of Hazardous Materials on or
about the Premises, which Updated Disclosure Certificate shall be in the same
format as that which is set forth in Exhibit H or in such updated format as
Landlord may require from time to time. Tenant shall an Updated Disclosure
Certificate to Landlord not less than thirty days prior to the date Tenant
intends to commence the manufacture, treatment, use or storage of new or
additional Hazardous Materials on or about the Premises, and Landlord shall have
the right to approve or disapprove such new or additional Hazardous Materials in
its sole and absolute discretion. Upon the written request of Landlord (not more
frequently than once each year unless Landlord has reasonable grounds to believe
that Tenant may be using new or different Hazardous Materials), Tenant shall
deliver an Updated Disclosure Certificate or other evidence satisfactory to
Landlord that the original Disclosure Certificate remains complete and accurate
in all respects. Tenant shall make no use of Hazardous Materials on or about the
Premises except as described in the Initial Disclosure Certificate or any
Updated Disclosure Certificate or as otherwise approved by Landlord in writing
in accordance with this Section 9.03.


(ii) Tenant shall not cause or permit any Hazardous Material to be generated,
produced, brought upon, used, stored, treated or disposed of in the Premises or
on or about the Property by Tenant, its agents, employees, contractors,
sublessees or invitees without (a) first notifying Landlord and delivering an
Updated Disclosure Certificate as provided in paragraph 9.03(i) above, and (b)
complying with all Applicable HazMat Laws, including but not limited to
obtaining proper permits. For purposes of this Lease, the term “Applicable
HazMat Laws”, shall mean all Federal, State and Local laws or ordinances
pertaining to the transportation, storage, use, or disposal of Hazardous
Materials, and all such laws, rules, regulations, orders, ordinances and
statutes governing the reporting, remediation, abatement, and/or clean-up of any
release of any Hazardous Materials or any contamination of person, property, or
the environment resulting therefrom.


13

--------------------------------------------------------------------------------


(iii) If Tenant's transportation, storage, use or disposal of Hazardous
Materials on the Premises results in a release of any Hazardous Materials in or
on (a “Release”), or the contamination (defined below) of the soil, air, or
surface or ground) water or loss or damage to person(s) or property, then Tenant
agrees to: (a) notify Landlord immediately of any such Release or contamination,
claim of Release or contamination, loss or damage, (b) after consultation with
the Landlord, clean up the Release and/or contamination to Landlord’s reasonable
satisfaction, which Tenant hereby acknowledges shall be at a minimum in full
compliance with all applicable statutes, regulations and standards and (c)
indemnify, defend and hold Landlord harmless from and against any claims, suits,
causes of action, costs and fees, including attorney's fees and costs, arising
from or connected with any such Release and/or contamination, claim of
contamination, loss or damage. Tenant agrees to fully cooperate with Landlord
and provide such documents, affidavits and information as may be requested by
Landlord (i) to comply with any environmental law, (ii) to comply with the
request of any lender, purchaser or tenant, and/or (iii) for any other reason
deemed necessary by Landlord in its sole discretion. Tenant shall notify
Landlord promptly in the event of any spill or other Release of any Hazardous
Material at, in, on, under or about the Premises, whether or not in any amount
or concentrations required to be reported to a governmental authority under any
Applicable HazMat Laws, will promptly forward to Landlord copies of any notices
received by Tenant relating to any alleged Release, contamination, or violations
of any Applicable HazMat Laws and will promptly pay when due any fine or
assessment against Landlord, Tenant or the Premises relating to any Release,
contamination, or violation of an Applicable HazMat Law during the term of this
Lease. If a lien is filed against the Premises by any governmental authority
resulting from the need to expend or the actual expending of monies arising from
an act or omission, whether intentional or unintentional, of Tenant, its agents,
employees or invitees, or for which Tenant is responsible, resulting in the
releasing, spilling, leaking, leaching, pumping, emitting, pouring, emptying or
dumping of any Hazardous Material into the waters or onto land or air located
within or without the State where the Premises is located, then Tenant shall,
within thirty (30) days from the date that Tenant is first given notice that
such lien has been placed against the Premises (or within such shorter period of
time as may be specified by Landlord if such governmental authority has
commenced steps to cause the Premises to be sold pursuant to such lien) either
(y) pay the claim and remove the lien, or (z) furnish a cash deposit, bond, or
such other security with respect thereto as is satisfactory in all respects to
Landlord and is sufficient to effect a complete discharge of such lien on the
Premises. Landlord shall have the right, but not the obligation, without in any
way limiting Landlord’s other rights and remedies under this Lease, to enter
upon the Premises, or to take such other actions as it deems necessary or
advisable, to investigate, clean up, remove or remediate any Hazardous Materials
or contamination by Hazardous Materials present on, in, at, under or emanating
from the Premises or the Property in violation of Tenant’s obligations under
this Lease or under any laws regulating Hazardous Materials. Notwithstanding any
other provision of this Lease, Landlord shall have the right, at its election,
in its own name or as Tenant’s agent, to negotiate, defend, approve and appeal,
at Tenant’s expense, any action taken or order issued by any governmental agency
or authority with any governmental agency or authority against Tenant, Landlord
or the Premises or Property relating to any Hazardous Materials or under any
Applicable HazMat Laws or the occurrence of any event or existence of any
condition that would cause a breach of any of the covenants set forth in this
Section 9.03. If required by Landlord’s lender or if Landlord has reasonable
grounds to believe that there has occurred during the term of this Lease
Premises a release or spill of Hazardous Materials on the Premises in any amount
or concentration requiring reporting or remediation under Applicable HazMat
Laws, then prior to or promptly after the expiration or termination of this
Lease, Landlord may require an environmental audit of the Premises by a
qualified environmental consultant. Tenant shall pay the costs of such an
environmental audit and shall, at it sole cost and expense, take all actions
recommended in such audit to remediate any environmental conditions and/or
contamination for which Tenant is responsible under the terms of this Lease. For
purposes of this Lease, “contamination” shall be deemed to refer to the presence
of any Hazardous Materials in any amount or concentration that would require
reporting or remediation under any Applicable HazMat Laws, including, without
limitation, the Massachusetts Contingency Plan, codified at 310 CMR 40.0000 et
seq, as amended


(iv) Landlord and Tenant further agree that if Tenant, in the course of doing
its due diligence or performing the Tenant’s Work hereunder, discovers oil,
asbestos or asbestos-containing materials or lead paint or any other Hazardous
Materials in any amount or concentration that would require either reporting or
remediation under the Massachusetts Contingency Plan, Tenant will promptly
notify the Landlord of such discovery and will not report (except to the extent
required by law) the oil, asbestos or asbestos-containing materials or lead
paint or other Hazardous Materials or remove them from the Property or otherwise
dispose of them without receipt from the Landlord of instructions from the
Landlord and an agreement from the Landlord to be responsible, at its expense,
for any testing, reporting, disposal, remediation and/or clean up required as a
result of the presence on the Property of such oil, asbestos or
asbestos-containing materials or lead point or any Hazardous Materials. Landlord
hereby also acknowledges and agrees that the Tenant, by merely discovering and
reporting to the Landlord the presence of such oil, asbestos or
asbestos-containing materials or lead paint or any Hazardous Materials, shall
have no liability whatsoever to Landlord and no obligation under this Section
9.03 or otherwise to indemnify Landlord with respect to such oil, asbestos or
asbestos-containing materials or lead paint or any other Hazardous Materials
and/or the discovery of the same. 


14

--------------------------------------------------------------------------------


B. Landlord’s Obligations


(i) Landlord hereby represents and warrants to Tenant that, to the best of
Landlord's knowledge and except as disclosed in the “Phase 1 Environmental Site
Assessment” report dated February 16, 2007, and prepared by EBI Consulting, a
copy of which was previously delivered to Tenant (the“Existing Phase I Report”),
as of the date of this Lease, there are no Hazardous Materials in, on or under
the Premises that require any reporting, remediation or other response under
Applicable HazMat Laws. In addition, Landlord hereby represents and warrants to
Tenant that Landlord shall not at any time in the future during the Lease Term,
during the performance of the Landlord’s work or otherwise, install or allow its
contractors or agents to permit the installation or use of asbestos,
polychlorinated biphenyl, or any other recognized Hazardous Materials within the
Building or on the Property except in accordance with all Applicable HazMat
Laws.


(ii) Landlord hereby agrees to indemnify, defend, and hold Tenant harmless from
and against any and all actions (including, without limitation, administrative
actions), petitions, orders, claims, suits, proceedings or demands made,
directly resulting from the presence or any release of Hazardous Materials which
existed or occurred in, on or under the Premises on or prior to the Lease
Commencement Date (a “Pre-Existing Condition”), including, without limitation,
any Hazardous Materials present in the septic system tanks leaching field and
related facilities on the Property, which shall have been decommissioned on or
prior to the completion of Landlord’s Work, unless and except in cases where (i)
Tenant was aware of such Pre-Existing Condition, and (ii) such Pre-Existing
Condition did not require any reporting, remediation or other response under
Applicable HazMat Laws as of the Commencement Date, and (iii) the activities
and/or omissions of Tenant and/or Tenant Parties exacerbated such Pre-Existing
Conditions so as to require a response with respect to the same, in which case
(except as otherwise expressly provided in Section 9.03.A(iii) above), Tenant
shall be solely responsible for any response so required under all Applicable
HazMat Laws. In no event shall the foregoing indemnity render Landlord liable
for any loss or damage to Tenant's property or business and Landlord shall in no
event be liable for indirect or consequential damages. As of the date hereof,
the Phase I Reports shall constitute prima facia evidence of the existence (or
non-existence) of any and all Pre-Existing Conditions at the Property.
 
C. As used in this Lease, the term "Hazardous Material" shall mean any flammable
items, explosives, radioactive materials, oil, hazardous or toxic substances,
material or waste or related materials, including any substances defined as or
included in the definition of "hazardous substances", "hazardous wastes",
"hazardous materials" or "toxic substances" now or subsequently regulated under
any Applicable HazMat Laws or regulations, including without limitation
petroleum-based products, paints, solvents, lead, cyanide, DDT, printing inks,
acids, pesticides, ammonia compounds and other chemical products, asbestos,
VOCs, PCBs and similar compounds, and including any different products and
materials which are subsequently found to have adverse effects on the
environment or the health and safety of persons.


The provisions of this Section 9.03 shall survive the expiration or earlier
termination of this Lease.


9.04 Signs. Tenant shall have the right to install its signage on any monument
sign located on and/or dedicated to the Property, or erect such monument sign on
the Property if none is presently available. Tenant shall further have the right
to place signature signage on two (2) facades of the Building. Except for the
foregoing, Tenant not place any signs on the Property without Landlord's prior
written consent, which consent shall not be unreasonably withheld. All signs
shall be professionally prepared, and Tenant shall obtain Landlord’s prior
approval as to the design, size, illumination, and specifications of any signs,
which approval shall not be unreasonably withheld. Tenant shall bear all costs,
expenses, and liabilities with respect to the design and installation of all
signage, and Tenant shall not place any sign on the Property except in
accordance with applicable law (and then only after obtaining all necessary
permits and approvals for the same). Tenant shall remove all of its signage from
the Property at the expiration or earlier termination of the Lease Term, at
Tenant’s cost, and shall repair any damage resulting from such removal.


15

--------------------------------------------------------------------------------


9.05 Landlord's Access. Landlord or its agents may enter the Premises at
reasonable times and upon at least twenty-four (24) hours advance notice (except
in case of emergency in which event no prior notice shall be required but
Landlord shall make reasonable efforts to notify Tenant) to examine the
Premises, make such repairs and replacements as Landlord may be authorized or
required to perform pursuant to this Lease, and show the Premises to prospective
purchasers and lenders, and, during the last nine (9) months of the Term, to
show the Premises to prospective tenants and to keep affixed in suitable places
notices of availability of the Premises. Landlord’s right to enter the Premises
in accordance with the foregoing shall be subject to Landlord’s obligations to
protect confidential Tenant information (as hereinafter described); and in order
to ensure the safety of Tenant’s employees and Landlord and its agents, Tenant
shall have the right to require that all persons entering the Premises pursuant
to the Landlord’s exercise of its rights under this Section 9.05 be accompanied
by a representative of Tenant. Notwithstanding the foregoing, Landlord agrees
that in the event that Landlord shows the Premises to any prospective purchaser
or tenant, Landlord shall: (i) provide at least three (3) days’ notice to Tenant
identifying the prospective purchaser or tenant, (ii) only show the Premises to
such purchaser or tenant if Landlord believes in good faith that such person or
entity is a bona fide prospective purchaser or tenant, and (iii) conduct such
showing in compliance with such reasonable requests and instructions as Tenant
may make for purposes of protecting Tenant’s Confidential Information. Landlord
hereby agrees that any and all knowledge, information, data, materials, trade
secrets, and other work product of a confidential nature gained, obtained,
derived, produced, generated or otherwise acquired by Landlord with respect to
Tenant’s business (collectively “Confidential Information”) through the exercise
of its access rights hereunder or otherwise shall be kept confidential by
Landlord. Landlord shall use reasonable efforts to ensure that no Confidential
Information is revealed, divulged, communicated, related, or described to any
person or entity by Landlord or its agents or employees without the written
consent of Tenant, except as may be required by applicable law.




ARTICLE TEN - CONDITION AND MAINTENANCE OF PREMISES


10.01 Existing Conditions. Landlord shall deliver the Premises to Tenant on or
before the Lease Commencement Date free of all material debris and personal
property of any prior tenant or occupant, but otherwise in their condition as of
the execution of the Lease, as-is, where-is, and with all faults, and subject to
all recorded matters, laws, ordinances, and governmental regulations and orders,
and Tenant hereby agrees to accept the Property and the Premises on the Lease
Commencement Date in such condition. Landlord shall deliver to Tenant copies of
all property condition and systems engineering reports in its possession
(collectively, the “Property Condition Reports”) within ten days of the
execution of this Lease, and except as set forth in the Property Condition
Reports, Landlord is not aware of the existence of any latent defect or other
condition which might materially and adversely affect the integrity of the
structural components or Building Systems of the improvements on the Property.
Except as otherwise expressly provided in this Lease, Tenant acknowledges that
neither Landlord nor any agent of Landlord has made any representation as to the
condition of the Property or the suitability of the Property for Tenant's
intended use. Tenant represents and warrants that Tenant has made its own
inspection of and inquiry regarding the condition of the Property and is not
relying on any representations of Landlord or any Broker with respect thereto.


16

--------------------------------------------------------------------------------


10.02 Landlord’s Work. Promptly following the Lease Commencement Date, Landlord
shall, at its sole cost and expense, commence and perform those items of general
improvement work set forth on Exhibit D hereto in accordance with plans and
specifications therefor satisfactory to Tenant in its reasonable judgment
(collectively, “Landlord’s Work”). Tenant acknowledges that Landlord shall be
performing Landlord’s Work while Tenant has possession of the Premises, and as a
result, Tenant shall use all reasonable efforts to permit Landlord to perform
Landlord’s Work in an efficient and expeditious manner, without undue
interference from Tenant, its employees, agents, or contractors (including,
without limitation, any delays or interference attributable to labor unrest or
disharmony), and so long as the same does not delay or hinder the prosecution of
Landlord’s Work, Landlord shall use all reasonable efforts to perform Landlord’s
Work in such manner as to minimize any disruption the conduct by Tenant of its
business in the Premises. If Landlord is delayed in completing Landlord’s Work
through no fault of Tenant and such delay prevents Tenant from being able to use
any portion of the Premises for the conduct of its business from and after the
Rent Commencement Date, then Tenant shall be entitled to receive a rent credit,
on a day-for-day basis, for each day thereafter until Landlord’s Work is
substantially completed; such rent credit shall be prorated based upon the
square footage of the portion of the Premises that Tenant is unable to use.
Notwithstanding the foregoing, provided Landlord substantially completes
Landlord’s Work on or before September 15, 2007 (as such date may be extended by
any delays attributable to Tenant and/or its contractors, employees, and agents)
Tenant shall have no claim for any rent credit or abatement under this Seciton
10.02.


10.03 Tenant’s Repair and Maintenance Obligations.


A. Except to the extent otherwise expressly provided herein, this Lease is
intended to be an absolute, triple-net lease, with Tenant assuming any and all
of the normal every-day obligations of maintenance, repair, and operation of the
Property from and after the Lease Commencement Date and thereafter throughout
the duration of the Lease Term. Accordingly, subject to the provisions of
Article Eleven (Damage or Destruction), Article Twelve (Condemnation), and
except as otherwise expressly provided in Section 10.04 below, Tenant shall,
keep the entire Property, including, without limitation, the roof membrane, all
building mechanical (including heating, ventilation, and air conditioning
systems), electrical, plumbing, and fire prevention systems (collectively,
“Building Systems”), and interior floors, ceilings, and walls of the Building
and all other improvements on the Property, as well as all Outside Areas of the
Property, in good order, condition, repair, and operation. Tenant hereby waives
the benefit of any present or future law which provides Tenant the right to
withhold rent, or to terminate this Lease because of the condition of the
Property or Premises.


B. Except as and to the extent otherwise expressly provided in this Lease,
Tenant shall fulfill all of Tenant's maintenance, repair, and replacement
obligations under Section 10.03 at Tenant's sole expense. If Tenant shall fail
to maintain, repair or replace any element of the Property as required by
Section 10.03, Landlord may, upon ten (10) days' prior notice to Tenant (except
that no notice shall be required in the case of an emergency to prevent imminent
damage to the Property or injury to any person, or to prevent waste), enter the
Premises and perform such maintenance or repair (including replacement, as
needed) on behalf of Tenant. In such case, Tenant shall reimburse Landlord for
one hundred and ten percent (110%) of all costs reasonably and actually incurred
by or on behalf of Landlord in performing such maintenance, repair or
replacement immediately upon demand.


17

--------------------------------------------------------------------------------


10.04 Landlord’s Limited Repair and Replacement Obligations.


A. Repair Obligations. Subject to all other terms hereof, Landlord shall be
responsible for repairing and keeping the following elements of the Building on
the Property in reasonably good order and condition (including, without
limitation, replacing elements of the same as reasonably necessary), at
Landlord’s sole cost and expense: (i) the Building foundation and slab, from the
point of the sub-flooring and beneath, (b) the exterior walls, load-bearing
interior walls (if any), vertical structural columns and support beams (but
specifically excluding any obligation to paint the exterior walls of the
Building or maintain or replace any glass, doors, or windows whether interior or
exterior), (c) the joists and decking of the roof of the Building and all
elements supporting the same (but specifically excluding repair of the roof
membrane). Notwithstanding the foregoing, Tenant, and not Landlord, shall be
responsible for the cost and expense of any of the foregoing repairs and
replacements, if such repairs and/or replacements are required due to the
Tenant’s (or its contractors’, employees, or agents’) negligence or misuse of
the Premises, or other damage caused by Tenant’s specific use of and/or
operations at the Property.
 
B. Capital Repairs and Replacements. In the event that Landlord and Tenant
reasonably agree that (i) due to obsolescence (and not negligence or misuse),
the entire roof membrane and/or any material equipment component of any Building
System reasonably requires replacement, or (ii) any law first enacted or
becoming applicable to the Premises from and after the Date of Lease requires
alterations or improvements to the structural elements of the Building
(including the foundation, structural walls and columns, floor slabs, or roof
structure) or the Building Systems, in each case the cost of which is properly
capitalized under generally accepted accounting principles (“GAAP”), then,
provided the reason such repairs and/or replacements are required is not due to
the Tenant’s (or its contractors’, employees, or agents’) negligence or misuse
of the Premises, or other damage caused by Tenant’s specific use of and/or
operations at the Property, the cost of such repair or replacement shall be paid
by Landlord, provided, however, that such cost (plus a reasonable interest
factor thereon at the rate equal to the rate charged by the lender providing
financing to Landlord therefor, or if Landlord is financing the cost of such
capital item internally, at the rate equal to the interest rate yield on U.S.
Treasury securities then having a maturity closest to the useful life of such
item plus 250 basis points) shall be amortized by Landlord over the so much of
the useful life of such replacement or repair item as remains in the Lease Term,
in accordance with GAAP (such amount, the “Annual Charge-Off”) and the Annual
Charge-Off for such capital repair, improvement, or replacement shall be payable
in equal monthly installments by Tenant to Landlord with Base Rent hereunder as
Additional Rent, such monthly installments of any Annual Charge-Off to commence
on the date the repair or replacement item is placed in service. Except for
repairs, replacements and improvements caused by (i) changes in law or (ii) any
negligence, misuse, willful misconduct of Tenant (or its contractors, employees,
or agents) or other damage attributable to such parties and/or Tenant’s use of
and/or operations on the Property or (iii) relating to the replacement of any
Building Systems replaced, improved, upgraded and/or affected by Tenant (it
being understood that Tenant is substantially overhauling many elements of such
Building Systems, with the consent and approval of Landlord, as part of Tenant’s
Initial Improvements and Alterations to prepare the Premises for Tenant’s
occupancy), Tenant shall not be responsible for paying an Annual Charge-Off with
respect to any capital repair, improvement or replacement made during the first
three (3) years of the Initial Term without the consent of Tenant.


18

--------------------------------------------------------------------------------


10.05 Alterations, Additions, and Improvements.


10.05 (a)  Tenant’s Initial Improvements. (i) Promptly after the Lease
Commencement Date occurs, Tenant shall, at its own cost and expense (subject to
reimbursement for certain work from the Improvement Allowance (as defined
below)), perform or cause to be performed any and all work (other than the
Landlord’s Work) necessary to prepare the Premises for Tenant’s occupancy (the
“Initial Improvements”), shall equip the Premises with new trade fixtures and
personal property necessary or proper for the conduct of Tenant’s business, and
shall exercise diligent efforts to open for business as soon thereafter as
reasonably possible. Tenant’s performance of the Initial Improvements shall be
in accordance with and subject to the terms and provisions of this Lease,
including without limitation, the terms and provisions set forth at Exhibit E
hereto. Tenant’s occupancy of any part of the Premises shall be conclusive
evidence, that Tenant has accepted possession of the Premises in its
then-current condition, and that at the time such possession was taken, the
Premises and the Building were in a good and satisfactory condition as required
by this Lease, subject, however, to Landlord’s obligation to complete the
Landlord’s Work.


(ii) Landlord agrees to pay to Tenant a contribution toward the cost of the
construction of Tenant’s headquarters business offices in the Premises (the
“Office Space”) and the cost of construction of an elevator, upgrades to the
Building’s electrical system and upgrades to the Building’s life safety systems,
which Office Space, elevator and upgrades shall be constructed as part of the
Initial Improvements, in an amount not to exceed One Million Four Hundred Thirty
Thousand ($1,430,000.00) Dollars, in accordance with and subject to the
requirements and conditions of this 10.05 and Exhibit E hereto (such
contribution, the “Improvement Allowance”); provided that, as of the date(s) on
which Landlord is required to make payment(s) thereof this Lease is in full
force and effect and no Event of Default hereunder has occurred (and no material
Event of Default would have occurred but for the passage of time, the giving of
notice, or both). Landlord shall have no obligation to advance the Improvement
Allowance or any portion thereof for so long as any Event of Default is
outstanding under this Lease, and in the event this Lease is terminated for an
Event of Default, Tenant shall have no right to any balance of such Improvement
Allowance remaining unadvanced as of such date, and further, all amounts
theretofore advanced to Tenant from the Improvement Allowance as of such date
shall be repaid to Landlord upon demand. Landlord agrees to pay the Improvement
Allowance to Tenant in four (4) separate installments of $357,500 each, as the
Office Space improvements are being constructed, within thirty (30) days
following receipt of all of the following items: (i) a written reimbursement
request therefor from Tenant accompanied by evidence, reasonably satisfactory to
Landlord, of the cost of the work for which the installment of the Improvement
Allowance is being requested; (ii) a certification from Tenant and any architect
employed by Tenant in the design and construction of the Office Space that such
work has been completed and installed in the Premises, in accordance with the
plans and specifications and budget for the same previously approved by Landlord
and all applicable codes and law, (iii) a current partial waiver and
subordination of lien under Massachusetts General Laws Chapter 254, Section 32
from each of Tenant’s contractor and/or any and all subcontractors certifying
that they have been previously paid by Tenant for all work installed in the
Premises as of the date of such request, and (iv) any other reasonable
documentation required by Landlord or its mortgagee.


19

--------------------------------------------------------------------------------


10.05 (b) Tenant's Work. The provisions of this Section 10.05 shall apply to the
Initial Improvements (defined below) as well as any subsequent work Tenant
wishes to perform during the Lease Term. Tenant shall not make the Initial
Improvements or any subsequent installations, alterations, additions, or
improvements (collectively, “Alterations”) in or to the Premises, including,
without limitation, any perforations or apertures in the walls, partitions,
ceilings, roof, or floors, without on each occasion obtaining the prior written
consent of Landlord, which consent shall not be unreasonably withheld or
conditioned. Landlord hereby approves the aspects of the Initial Improvements
depitcted and described on Exhibit E hereto, subject however, to Landlord’s
right to review and approve (or reasonably deny or condition such approval, as
provided herein) the plans and specifications and budget therefor.
Notwithstanding any provision in the Section 10.05 or elsewhere in this Lease to
the contrary, Tenant may, without the need of any prior approval of, but upon
prior notice to, Landlord to make any Alterations in or to the Premises that do
not require issuance of a building permit or that cost less that $25,000.00 in
any one instance, provided that such Alterations do not affect the structural
integrity of the Building, the watertightness of the roof membrane or the
integrity of the Building Systems. Any Alterations so approved by Landlord shall
be performed only in accordance with plans and specifications therefor
previously approved by Landlord, which approval shall similarly not be
unreasonably withheld or conditioned. Landlord agrees that within fifteen (15)
business days of its receipt a written request from Tenant seeking Landlord’s
approval of specific Alterations and the plans and specifications therefor,
Landlord shall notify Tenant in writing whether it has approved such Alterations
or the respects in which it does not approve such Alterations. If Landlord fails
to respond to any such written request for approval of any specific Alterations
within twenty (20) business days after receipt of such request (after receiving
a second notice from Tenant), Landlord shall be deemed to have approved such
Alterations. Tenant shall procure at Tenant's sole expense all necessary permits
and licenses before undertaking any work on the Premises and shall perform all
such work in a good and workmanlike manner employing new materials of first
quality (appropriate for a manufacturing and distribution facility) and in
conformance with all applicable zoning, building, fire, health and other codes,
regulations, ordinances and laws and with all applicable requirements of
Landlord’s property insurer. If requested by Landlord, Tenant shall furnish to
Landlord prior to commencement of any such Alteration a bond or other security
acceptable to Landlord assuring that any work by Tenant will be completed in
accordance with the approved plans and specifications and that all
subcontractors will be paid. Landlord hereby approves Skanska USA Building, Inc.
as Tenant’s general contractor for the Initial Improvements. Tenant shall employ
for such work only contractors approved by Landlord and shall require all
contractors employed by Tenant to carry worker's compensation insurance in
accordance with statutory requirements and commercial general liability
insurance covering such contractors on or about the Premises with a combined
single limit not less than $2,000,000 and shall submit certificates evidencing
such coverage to Landlord prior to the commencement of such work. Tenant shall
indemnify and hold harmless Landlord from all injury, loss, claims or damage to
any person or property occasioned by or growing out of such work. Landlord
hereby approves Skanska USA Building, Inc. as Tenant’s general contractor for
the Initial Improvements. Landlord may inspect the Alterations and any other
work of Tenant at reasonable times in accordance with and subject to Section
9.05 above and given notice of observed defects. Upon completion of any such
Alteration, Tenant shall provide Landlord with "as built" plans, copies of all
construction contracts and proof of payment for all labor and materials.


10.05 (c) No Liens. Tenant shall pay when due all claims for labor and material
furnished to the Premises and shall at all times keep the Property free from
liens for labor and materials. Tenant shall give Landlord at least twenty (20)
days' prior written notice of the commencement of any work on the Premises,
regardless of whether Landlord's consent to such work is required.


20

--------------------------------------------------------------------------------


10.06 Condition upon Termination. Upon the expiration or termination of this
Lease, Tenant shall surrender the Premises to Landlord broom clean and in the
condition which Tenant shall have been required to maintain the Premises under
this Lease. Tenant shall not be obligated to repair any damage, however, which
Landlord is required to repair under Article Eleven (Damage or Destruction).
Subject to the following provisions of this Section 10.06, Landlord may require
Tenant to remove any Alterations (whether or not made with Landlord's consent)
prior to the expiration of the Lease and to restore the Premises to their
condition prior to construction of such Alterations, all at Tenant's expense.
Landlord hereby agrees that, notwithstanding any provision in this Section 10.06
or elsewhere in this Lease to the contrary, in no event shall Tenant have any
obligation to remove those Alterations made to the Office Space as part of the
Initial Improvements; and with respect to Test Pits (as defined in Exhibit E),
Tenant’s only removal obligation shall be to remove the top five feet of the
Test Pit improvements and then back fill the entire Test Pit area and restore
the surface area around the Test Pit to substantially the same condition it was
in before the Test Pit was installed (with particular attention to making the
slab and floor around such Test Pits a cohesive and integrated part of its
environment, with consistent structural integrity as the surrounding slab). With
respect to any Alterations which require Landlord's approval, at the time such
approval is requested, Landlord shall specify the extent to which Tenant shall,
or shall not, be required to remove the same. Unless Landlord shall have
otherwise specified in writing that such Alterations are to be removed at the
end of the Lease Term,, any Alterations for which Landlord shall have granted
its approval shall become Landlord's property upon, and shall be surrendered to
Landlord at, the expiration or earlier termination of the Lease, except that
Tenant may remove any of Tenant's trade fixtures, machinery or equipment
required specifically for the conduct of Tenant’s business which can be removed
without material damage to the Property. If Tenant shall perform any Alterations
which do not require Landlord’s approval, then, unless Landlord shall have
otherwise specified in writing, Landlord shall have the right, at its option, to
require Tenant to remove such Alterations at the end of the Lease Term. Tenant
shall repair, at Tenant's expense, any damage to the Property caused by the
removal of any and all machinery or equipment, or otherwise occurring at the
expiration or earlier termination of the Lease Term. In no event, however, shall
Tenant remove any of the following materials or equipment (which shall be deemed
Landlord's property), without Landlord's prior written consent: any power wiring
or wiring panels (except for specialty power wiring and/or wiring panels
installed by Tenant and used in its business operations that can be removed
without impairing the integrity of the base building electrical system);
lighting or lighting fixtures; wall coverings; drapes, blinds or other window
coverings; carpets or other floor coverings; heaters, air conditioners or any
other heating or air conditioning equipment (except for supplemental specialty
air conditioning equipment installed by Tenant and used in its business
operations that can be removed without impairing the integrity of the base
building heat, ventilating and/or air-conditioning systems); fencing or security
gates; or other similar building mechanical systems or operating equipment.


10.07 Exemption of Landlord from Liability. Tenant shall insure its personal
property, and the personal party of all third persons under Tenant’s care,
direction, and custody, under an all risk full replacement cost property
insurance policy as provided in Section 7.04. Landlord shall not be liable for
any damage or injury to the person, business (or any loss of income therefrom),
goods, wares, merchandise or other property of Tenant, Tenant's employees,
invitees, customers or any other person in the Premises, or on or about the
Property, whether such damage or injury is caused by or results from: (a) fire,
steam, electricity, water, gas or rain; (b) the breakage, leakage, obstruction
or other defects of pipes, sprinklers, wires, appliances, plumbing, air
conditioning or lighting fixtures or any other cause; (c) conditions arising in
or about Property, or from other sources or places; or (d) any act or omission
of any other tenant of the Property. Tenant shall give Landlord prompt notice
upon the occurrence of any accident or casualty at the Premises. Landlord shall
not be liable for any such damage or injury even though the cause of or the
means of repairing such damage or injury are not accessible to Tenant.


21

--------------------------------------------------------------------------------


ARTICLE ELEVEN - DAMAGE OR DESTRUCTION


11.01 Damage to Premises.


11.01 If the Premises shall be destroyed or rendered untenantable by fire or
other casualty (a "Casualty"), Tenant shall immediately notify Landlord in
writing upon the occurrence of such Casualty. In the event of any Casualty which
renders the entire Premises or fifty percent (50%) or more of the floor area of
the Building untenantable, Landlord shall obtain a written estimate from a
qualified architect or contractor (skilled and experienced with projects similar
to that of the required restoration of the Property) of the estimated time
required to restore the Premises to their condition prior to such Casualty (the
“Restoration Estimate”). If such architect or contractor determines that the
Casualty to the Premises shall either (i) in the reasonable opinion of Landlord
require fifteen (15) months or longer to repair or restore the Premises to their
condition prior to such Casualty, or (ii) occur during the last eighteen (18)
months of the Lease Term and the damage shall be estimated by such architect or
contractor to require more than one hundred and eighty (180) days to repair and
restore, either Landlord or Tenant may elect to terminate this Lease as of the
date the Casualty shall have occurred, regardless of the sufficiency of any
insurance proceeds. The party electing to terminate this Lease shall give
written notification to the other party of such election within twenty (20) days
after Tenant's receives notice from Landlord of the Restoration Estimate
pertinent to the Casualty. If neither Landlord nor Tenant shall (have the right
to or) elect to Terminate this Lease, then Landlord shall with reasonable
promptness commence the restoration of the Premises to their condition
immediately prior to such Casualty, and with reasonable diligence prosecute the
same to completion, provided that Landlord shall have no obligation to repair or
restore any Alterations made by or on behalf of Tenant, including, without
limitation, the Initial Improvements , and upon Landlord’s completion of its
restoration obligations hereunder, Tenant shall promptly thereafter commence and
prosecute to completion any and all Alterations required to resume Tenant’s
business operations in the Premises in a manner reasonably equivalent to those
conducted prior to such Casualty, provided however, that to the extent Landlord
is required to insure such Alterations per the terms of Seciton 7.06 above,
Landlord shall make any proceeds of insurance remaining after completion of
Landlord’s restoration obligations available to Tenant for Tenant’s restoration
of its Initial Improvements and other Alterations so insured. Unless this Lease
shall have been terminated pursuant to the terms hereof, Tenant shall pay
Landlord the portion of the "deductible amount" (if any) under Landlord's
insurance (which amount shall not exceed $25,000.00 per occurrence) allocable to
the damage to the Premises and, if the damage shall have been due to an act or
omission of Tenant, or Tenant's employees, agents, contractors or invitees, the
difference between the actual cost of repair and any insurance proceeds received
by Landlord.
 
11.02 Temporary Reduction of Rent. If the Property shall be destroyed or damaged
by Casualty and Landlord shall repair or restore the Property pursuant to the
provisions of this Article Eleven, any Rent payable during the period of such
damage, repair and/or restoration shall be reduced according to the degree, if
any, to which Tenant's use of the Premises shall be impaired. Notwithstanding
the foregoing, however, such reduction shall not exceed the sum of one full
year's payment of Base Rent, Insurance Costs and Real Property Taxes. Except for
such possible reduction in Base Rent, Insurance Costs and Real Property Taxes,
Tenant shall not be entitled to any compensation, reduction, abatement, or
reimbursement from Landlord as a result of any damage, destruction, repair, or
restoration of the Property.


11.03 Waiver. Notwithstanding any contrary provision of law or of this Lease,
Tenant waives the protection of any statute, code or judicial decision which
shall grant a tenant the right to terminate a lease in the event of the damage
or destruction of the leased property and the provisions of this Article Eleven
shall govern the rights and obligations of Landlord and Tenant in the event of
any damage or destruction of or to the Property.
 
22

--------------------------------------------------------------------------------




 
ARTICLE TWELVE - CONDEMNATION


12.01 Condemnation. If more than twenty-five percent (25%) of the aggregate
floor area of the Building on the Premises or more than fifty percent (50%) of
the parking spaces (and which parking spaces cannot be replaced by creating
parking areas elsewhere on the Property) shall be taken by eminent domain either
Landlord or Tenant may terminate this Lease as of the date the condemning
authority takes title or possession, by delivering notice to the other within
ten (10) days after receipt of written notice of such taking (or in the absence
of such notice, within ten (10) days after the condemning authority shall take
title or possession). If neither Landlord nor Tenant shall terminate this Lease,
this Lease shall remain in effect as to the portion of the Premises not taken,
except that the Base Rent shall be reduced in proportion to the reduction in the
floor area of the Premises. If this Lease shall be terminated, any condemnation
award or payment shall be distributed solely to the Landlord. Tenant shall have
no claim against Landlord for the value of the unexpired lease term or
otherwise, but may bring a separate claim, in its own name, for the value of any
trade fixtures lost as a result of such taking.




ARTICLE THIRTEEN - ASSIGNMENT AND SUBLETTING


13.01 Landlord's Consent Required. No portion of the Premises or of Tenant's
interest in this Lease shall be acquired by any other person or entity, whether
by sale, assignment, mortgage, sublease, transfer, operation of law, or act of
Tenant, without Landlord's prior written consent, except as provided in Section
13.03 below. Landlord shall have the right to grant or withhold its consent as
provided in Section 13.04 below. Any attempted transfer without consent shall be
void and shall constitute a non curable breach of this Lease.


13.02 No Release of Tenant. No assignment or transfer shall release Tenant or
change Tenant's primary liability to pay the Rent and to perform all other
obligations of Tenant under this Lease. Landlord's acceptance of Rent from any
other person shall not be a waiver of any provision of this Article Thirteen.
Consent to one transfer shall not be deemed a consent to any subsequent transfer
or a waiver of the obligation to obtain consent on subsequent occasions. If
Tenant's assignee or transferee shall default under this Lease, Landlord may
proceed directly against Tenant without pursuing remedies against the assignee
or transferee. Landlord may consent to subsequent assignments or modifications
of this Lease by Tenant's transferee without notifying Tenant or obtaining its
consent, and such action shall not release Tenant from any of its obligations or
liabilities under this Lease as so assigned or modified.


13.03 Permitted Transfers. Notwithstanding the foregoing provisions of this
Article 13, Landlord’s prior consent shall not be required for any assignment of
this Lease or any sublease of all or any portion of the Premises to any of the
following types of entities (“Permitted Transferees”): (a) an entity
controlling, controlled by, or under common control with Tenant (an
“Affiliate”), but only for such period of time as such entity remains an
Affiliate of Tenant, it being agreed that the subsequent transfer of control
(meaning not less than 30% of the outstanding ownership interests as well as the
legal ability to direct the actions and voting of such entity), or any other
transaction(s) having the overall effect that such entity ceases to be an
Affiliate of Tenant, shall be treated as if such transfer or transaction(s)
were, for all purposes, an assignment of this Lease to a third party not an
Affiliate of Tenant governed by the provisions of Sections 13.01 and 13.04
hereof, provided that the foregoing shall not apply to the regular transfer
and/or trading, in ordinary course, of the shares of common stock of Tenant on
the NASDAQ exchange or any other nationally recognized securities exchange, or
(b) an entity into or with which Tenant is merged or consolidated, or an entity
which acquires all or substantially all of the assets or capital stock of
Tenant, so long as: (i) such entity shall agree with Landlord to be bound by all
of the obligations of Tenant hereunder; (ii) in the case of any sublease or
assignment under clause (a) above, such sublease or assignment shall not relieve
Tenant of any of its obligations hereunder; (iii) such transfer was made for and
in connection with a legitimate independent business purpose, and not for the
sole purpose of transferring this Lease, and (iv) the successor to Tenant has a
tangible net worth computed in accordance with generally accepted accounting
principles at least equal to the tangible net worth of Tenant immediately prior
to such merger or consolidation.


23

--------------------------------------------------------------------------------


13.04 Landlord's Consent. Tenant's request for consent for any sublease or
assignment requiring Landlord’s consent under Section 13.01 shall set forth the
details of the proposed sublease, assignment or transfer, including the name,
business and financial condition of the prospective transferee, financial
details of the proposed transaction (e.g., the term of and the rent and security
deposit payable under any proposed assignment or sublease), and any other
information Landlord reasonably requires. Landlord shall not unreasonably
withhold, condition or delay its consent, based on Landlord’s reasonable
evaluation of the following factors: (i) the business of the proposed assignee
or subtenant and the proposed use of the Premises; (ii) whether the net worth
and financial condition of the proposed assignee or subtenant are adequate to
enable the subtenant or assignee to meet its financial, and perform its other,
obligations under the sublease or assignment transaction; and (iii) Tenant's
compliance with all of its obligations under this Lease. If Tenant shall assign
or sublease, the following shall apply: Tenant shall pay to Landlord as
Additional Rent fifty percent (50%) of the Proceeds (defined below) on such
transaction (such amount being Landlord's share) as and when received by Tenant,
unless Landlord shall give notice to Tenant and the assignee or subtenant that
Landlord's Share shall be paid by the assignee or subtenant to Landlord
directly. Proceeds shall mean (a) all rent and all fees and other consideration
paid for or in respect of the assignment or sublease, including fees under any
collateral agreements less (b) (i) the rent and other sums payable under this
Lease (in the case of a sublease of less than all of the Premises, allocable to
the subleased premises, (ii) all costs and expenses directly incurred by Tenant
in connection with the execution and performance of such assignment or sublease
for reasonable real estate broker's commissions, reasonable attorney’s fees,
reasonable architect and engineering fees and reasonable costs of renovation or
construction of tenant improvements required under such assignment or sublease,
and other third-party out-of-pocket transaction costs required to consummate
such assignment or sublease, and (iii) the unamortized portion of the cost of
all Alterations and improvements other than and excluding the Initial
Improvements in and to the Premises (if assigned, otherwise, to the portion
thereof allocable to any subleased area) made by and paid for by Tenant at its
expense after completion of the Initial Improvements (which costs shall be
reasonably substantiated by Tenant), which costs shall be recovered on a
straight-line basis over the remaining months in the applicable Lease Term or
sublease term, as applicable. Tenant shall be entitled to recover such
reasonable costs and expenses before Tenant shall be obligated to pay Landlord's
Share to Landlord. Tenant shall provide Landlord a written statement certifying
all amounts to be paid from any assignment or sublease of the Premises within
thirty (30) days after the transaction shall be signed and from time to time
thereafter on Landlord's request, and Landlord may inspect Tenant's books and
records to verify the accuracy of such statement. On written request, Tenant
shall promptly furnish to Landlord copies of all the transaction documentation,
all of which shall be certified by Tenant to be complete, true and correct.
Tenant shall promptly reimburse Landlord for all reasonable third-party
out-of-pocket legal costs and expenses incurred by Landlord in connection with a
request for Landlord’s consent to a sublease or assignment of this Lease.


ARTICLE FOURTEEN - DEFAULTS AND REMEDIES


14.01 Covenants and Conditions. Tenant's performance of each of Tenant's
obligations under this Lease is a condition as well as a covenant. Tenant's
right to continue in possession of the Premises is conditioned upon such
performance. Time is of the essence in the performance by Tenant of all
covenants and conditions.


14.02 Tenant Defaults. Each of the following shall be an “Event of Default”
under this Lease:


(a) Tenant shall fail to maintain in full force and effect any and all insurance
coverage required under the terms of this Lease;


(b) Tenant shall fail to pay Rent or any other sum payable under this Lease
within five (5) business days after it is due, provided, however, that Tenant
shall have the right to receive written notice of such failure and the
opportunity to cure the same during the five (5) business days after receipt of
such notice on two (2) occasions within any rolling consecutive twelve (12)
month period during the Lease Term prior to Landlord’s exercise of any of its
remedies set forth in Section 14.03 below;


24

--------------------------------------------------------------------------------


(c) Tenant shall fail to perform any of Tenant's other obligations under this
Lease and such failure shall continue for a period of thirty (30) days after
notice from Landlord; provided that if completion of such performance cannot be
reasonably obtained within thirty (30), Tenant shall not be in default if Tenant
shall commence such performance within the thirty (30) day period and shall
thereafter diligently pursue its completion (provided that in no event shall
Tenant have longer than 60 days to cure any default hereunder, regardless of its
nature or the amount of time reasonable to cure the same).


(d) (i) Tenant shall make a general assignment or general arrangement for the
benefit of creditors; (ii) a petition for adjudication of bankruptcy or for
reorganization or rearrangement shall be filed by or against Tenant and shall
not be dismissed within sixty (60) days; (iii) a trustee or receiver shall be
appointed to take possession of substantially all of Tenant's assets located at
the Premises or Tenant's interest in this Lease and possession shall be
subjected to attachment, execution or other judicial seizure which shall not be
discharged within sixty (60) days. If a court of competent jurisdiction shall
determine that any of the acts described in this subsection (d) is not a default
under this Lease, and a trustee shall be appointed to take possession (or if
Tenant shall remain a debtor in possession) and such trustee or Tenant shall
assign, sublease, or transfer Tenant's interest hereunder, then Landlord shall
receive, as Additional Rent, the excess, if any, of the rent (or any other
consideration) paid in connection with such assignment, transfer or sublease
over the rent payable by Tenant under this Lease.


14.03 Remedies. On the occurrence of an Event of Default by Tenant, Landlord
may, at any time thereafter, with or without notice or demand (except as
provided in Section 14.02) and without limiting Landlord in the exercise of any
right or remedy which Landlord may have:


25

--------------------------------------------------------------------------------


(a) Terminate this Lease by written notice to Tenant or by entry, at Landlord's
option. Tenant shall then immediately quit and surrender the Premises to
Landlord, but Tenant shall remain liable as hereinafter provided. Following
termination, without prejudice to other remedies Landlord may have by reason of
Tenant's default or of such termination, Landlord may (i) peaceably reenter the
Premises upon voluntary surrender by Tenant or remove Tenant therefrom and any
other persons occupying the Premises, using such legal proceedings as may be
available; (ii) repossess the Premises or relet the Premises or any part thereof
for such term (which may be for a term extending beyond the Lease Term), at such
rental and upon such other terms and conditions as Landlord in Landlord's sole
discretion shall determine, with the right to make alterations and repairs to
the Premises; and (iii) remove all personal property therefrom. Following
termination, Landlord shall have all the rights and remedies of a landlord
provided at law and in equity. The amount of damages Tenant shall pay to
Landlord following termination shall include all Rent unpaid up to the
termination of this Lease, costs and expenses incurred by Landlord due to such
Event of Default and, in addition, Tenant shall pay to Landlord as damages, at
the election of Landlord (if Landlord shall elect subsection (y) below, it may
cease such election at any time), either (x) the discounted present value (at
the then Federal Reserve Bank discount rate of the aggregate Rent and other
charges due during the period commencing with such termination and ending on the
expiration date of this Lease, or (y) amounts equal to the Rent and other
charges which would have been payable by Tenant had this Lease or Tenant's right
to possession not been so terminated, payable upon the due dates therefor
specified herein following such termination and until the expiration date of
this Lease, provided, however, that if Landlord shall re-let the Premises during
such period, Landlord shall credit Tenant with the net rents received by
Landlord from such re-letting, such net rents to be determined by first
deducting from the gross rents as and when received by Landlord from such
re-letting the expenses incurred or paid by Landlord in terminating this Lease,
and the expenses of re-letting, including, without limitation, altering and
preparing the Premises for new tenants, brokers' commissions, legal fees and all
other similar and dissimilar expenses properly chargeable against the Premises
and the rental therefrom, it being understood that any such reletting may be for
a period equal to or shorter or longer than the remaining Lease Term; and
provided, further, that (i) in the no event shall Tenant be entitled to receive
any excess of such net rents over the sums payable by Tenant to Landlord
hereunder and (ii) in no event shall Tenant be entitled in any suit for the
collection of damages pursuant to this subsection (y) to a credit in respect of
any net rents from a re-letting except to the extent that such net rents are
actually received by Landlord prior to the commencement of such suit. If the
Premises or any part thereof should be re-let in combination with other space,
then proper apportionment on a square foot area basis shall be made of the rent
received from such re-letting and of the expenses of re-letting. In calculating
the Rent and other charges under subsection (x) above, there shall be included,
in addition to the Rent other considerations agreed to be paid or performed by
Tenant, on the assumption that all such considerations would have remained
constant (except as herein otherwise provided) for the balance of the full Term
hereby granted. Landlord shall in the event of a termination of this Lease and
Tenant’s vacating the Property after an Event of Default, use commercially
reasonable efforts to re-let the Premises or any part thereof for such rent and
on such terms as it shall determine (including the right to re-let the Premises
for a greater or lesser term than the Lease Term, the right to re-let the
Premises as part of a larger area and the right to change the character or use
made of the Premises). Suit or suits for the recovery of such damages, or any
installments thereof, may be brought by Landlord from time to time at its
election, and nothing contained herein shall be deemed to require Landlord to
postpone suit until the date when the Term of this Lease would have expired if
it had not been terminated hereunder. In lieu of any other damages or indemnity
and in lieu of full recovery by Landlord of all sums payable under the foregoing
provisions of this Section 14.03 (a), Landlord may, by notice to Tenant, at any
time after this Lease shall be terminated under this Article Fourteen or shall
be otherwise terminated for breach of any obligation of Tenant and before such
full recovery, elect to recover, and Tenant shall thereupon pay, as liquidated
damages, an amount equal to the aggregate of the Base Rent and Additional Rent
due for the twelve (12) months ended immediately prior to such termination plus
the amount of Base Rent and Additional Rent of any kind accrued and unpaid at
the time of termination.


(b) Maintain Tenant's right to possession, in which case this Lease shall
continue in effect whether or not Tenant has abandoned the Premises. In such
event, Landlord shall be entitled to enforce all of Landlord's rights and
remedies under this Lease, including the right to recover the rent as it becomes
due.


(c) Pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the state in which the Property is located.


26

--------------------------------------------------------------------------------


14.04 Intentionally Deleted


14.05 Automatic Termination; Damages. Notwithstanding any other term or
provision hereof to the contrary, this Lease shall terminate on the occurrence
of any act which affirms the Landlord's intention to terminate the Lease as
provided in Section 14.03 hereof, including the filing of an unlawful detainer
action against Tenant. On any termination, Landlord's damages for default shall
include all third-party out-of-pocket costs and fees, including reasonable
attorneys' fees, that Landlord shall reasonably incur in connection with the
filing, commencement, pursuing and/or defending of any action in any bankruptcy
court or other court with respect to the Lease, the obtaining of relief from any
stay in bankruptcy restraining any action to evict Tenant, or the pursuing of
any action with respect to Landlord's right to possession of the Premises. All
such damages suffered (apart from Base Rent and other Rent payable hereunder)
shall constitute pecuniary damages which shall be reimbursed to Landlord prior
to assumption of the Lease by Tenant or any successor to Tenant in any
bankruptcy or other proceedings.


14.06 Cumulative Remedies. Except as otherwise expressly provided herein, any
and all rights and remedies which Landlord may have under this Lease and at law
and equity shall be cumulative and shall not be deemed inconsistent with each
other, and any two or more of all such rights and remedies may be exercised at
the same time to the greatest extent permitted by law.


14.07 Landlord Default. Landlord shall not be deemed to be in default in the
performance of any of its obligations hereunder unless it shall fail to commence
performance of such obligations (and thereafter diligently prosecute the same to
completion) and such failure to commence shall continue for a period of thirty
(30) days following receipt of written notice from Tenant or such additional
time as is reasonably required to correct any such default, after written notice
has been given by Tenant to Landlord specifying the nature of Landlord’s alleged
default. Landlord shall not be liable in any event for incidental or
consequential damages to Tenant by reason of any default by Landlord hereunder,
regardless of whether Landlord is notified that such damages may occur. Tenant
shall have no right to terminate this Lease for any default by Landlord
hereunder and no right, for any such default, to offset or counterclaim against
any rent due hereunder


Notwithstanding the foregoing, if commencement of any repairs to the Premises
required to be made by Landlord under this Lease are not undertaken by Landlord
within thirty (30) days after notice from Tenant (or such longer period as may
be reasonably required in the event that any such repair cannot be commenced
within said thirty (30) day period), and thereafter diligently prosecuted by
Landlord to completion, Tenant shall have the right to perform such obligation
of Landlord, but only if Tenant has given Landlord a second notice of its
failure to timely commence repairs, and Landlord still fails to commence such
repairs within ten (10) days after its receipt of such second notice from
Tenant. If Tenant performs any such repair obligation of Landlord, Landlord
shall pay to Tenant the reasonable cost thereof within thirty (30) days after
notice from Tenant, provided, however, that in no event shall Tenant have the
right to offset or deduct the amount thereof against any payment of rent due
hereunder.


If an emergency occurs where a repair is required to be done immediately in
order to avoid imminent danger to persons or material damage to the Premises,
Tenant shall have the right to self-help respecting such repair consistent with
the immediately preceding paragraph of this Section 14.7 after giving Landlord
only such notice as is reasonable under the circumstances, provided, however,
that formal notice shall be promptly given thereafter. However, the rights of
self-help afforded to Tenant in this Section 14.7 shall be carefully and
judiciously exercised by Tenant, it being understood and agreed that except in
the case of an emergency, Landlord shall be given sufficient opportunity to take
the action required of Landlord to avoid such default, in order to avoid any
conflict with respect to whether self-help should have been availed of by
Tenant, or with respect to the reasonableness of the expenses incurred by
Tenant.




27

--------------------------------------------------------------------------------


ARTICLE FIFTEEN - PROTECTION OF LENDERS


15.01 Subordination. This Lease shall be automatically subordinate to any ground
lease, master lease, deed of trust, mortgage or other security interest now or
hereafter encumbering the Property (any and all of the foregoing, a “Mortgage”),
any advances made on the security thereof and any renewals, modifications,
consolidations, replacements or extensions thereof, whenever made or recorded.
Tenant shall cooperate with Landlord and any lender or other person which shall
acquire or hold a Mortgage (a “Mortgagee”), and Tenant shall execute such
further commercially reasonable documents and assurances as such Mortgagee may
require, provided that Tenant's obligations under this Lease shall not be
increased in any material way (the performance of ministerial acts shall not be
deemed material), and that such Mortgagee agrees not to disturb Tenant’s quiet
enjoyment of the Premises and to recognize all of Tenant’s rights and options
under this Lease, so long as Tenant is not in default of its obligations under
this Lease (as the same may be amended). If any Mortgagee elects to have this
Lease prior to the lien of its Mortgage and gives written notice thereof to
Tenant, this Lease shall be deemed prior to such Mortgage whether this Lease is
dated prior or subsequent to the date of said Mortgage or the date of recording
thereof. Notwithstanding the foregoing, Landlord agrees to use best efforts to
obtain a subordination, non-disturbance and attornment agreement (an “SNDA”)
from its current Mortgagee for the benefit of Tenant in a commercially
reasonable form (and Tenant hereby agrees that any form not materially less
advantageous to Tenant than the form attached hereto as Exhibit F shall be
considered commercially reasonable for all purposes hereunder). If Landlord
fails to obtain an SNDA in the form required hereunder and executed by its
current Mortgagee and/or ground lessor within thirty (30) following the date of
this Lease, Tenant may, as its sole and exclusive remedy for such failure,
terminate this Lease by written notice given to Landlord on or before the
fortieth (40th) day following the date of this Lease, and thereafter this Lease
shall be null and void and of no further force and effect following Landlord’s
receipt of such termination notice.


15.02 Attornment. If Landlord's interest in the Property is acquired by any
Mortgagee, or any purchaser at a foreclosure sale, Tenant shall attorn to the
transferee of or successor to Landlord's interest in the Property and recognize
such transferee or successor as Landlord under this Lease. Tenant waives the
protection of any statute or rule of law which shall give Tenant any right to
terminate this Lease or surrender possession of the Premises upon the transfer
of Landlord's interest.


15.03 Signing of Documents. Tenant shall sign and deliver any instrument or
documents necessary or appropriate to evidence any such attornment or
subordination or agreement to do so.


15.04 Estoppel Certificates. Within ten (10) days after Landlord's request,
Tenant shall execute, acknowledge and deliver to Landlord a written statement
certifying: (i) that none of the terms or provisions of this Lease have been
changed (or if they have been changed, stating how they have been changed); (ii)
that this Lease has not been canceled or terminated; (iii) the last date of
payment of the Base Rent and other charges and the time period covered by such
payment; (iv) that Landlord is not in default under this Lease (or if Landlord
is claimed to be in default, setting forth such default in reasonable detail);
and (v) such other information with respect to Tenant or this Lease as Landlord
may reasonably request or which any prospective purchaser or encumbrancer of the
Property may require. Landlord may deliver any such statement by Tenant to any
prospective purchaser or encumbrancer of the Property, and such purchaser or
encumbrancer may rely conclusively upon such statement as true and correct. If
Tenant shall not deliver such statement to Landlord within such ten (10) day
period, Landlord, and any prospective purchaser or encumbrancer, may
conclusively presume and rely upon the following facts: (i) that the terms and
provisions of this Lease have not been changed except as otherwise represented
by Landlord; (ii) that this Lease has not been canceled or terminated except as
otherwise represented by Landlord; (iii) that not more than one month's Base
Rent or other charges have been paid in advance; and (iv) that Landlord is not
in default under this Lease. In such event, Tenant shall be estopped from
denying the truth of such facts.


15.05 Tenant's Financial Condition. This Section 15.05 shall not apply to Tenant
for so long as the common stock of Tenant is publicly traded on NASDAQ or any
other recognized securities exchange. From and after the date on which Tenant’s
common stock is no longer publicly traded, then within ten (10) days after each
anniversary of the Lease Commencement Date (or at any time following an Event of
Default hereunder), Tenant shall deliver to Landlord Tenant's (audited, if
available) financial statements for the latest available two (2) fiscal years
(and partial fiscal years, if available). Such financial statements may be
delivered to Landlord's mortgagees and lenders and prospective mortgagees,
lenders and purchasers. Tenant represents and warrants to Landlord that each
such financial statement shall be true and accurate as of the date of such
statement. All financial statements shall be confidential and shall be used only
for the purposes set forth in this Lease, unless the same are otherwise
generally available to the public or others on a non-confidential basis.


28

--------------------------------------------------------------------------------


ARTICLE SIXTEEN - LEGAL COSTS


16.01 Legal Proceedings. If Tenant be in breach or default under this Lease,
Tenant shall reimburse Landlord upon demand for any third-party out-of-pocket
costs or expenses that Landlord shall reasonably incur in connection with any
breach or default of Tenant, as provided in this Section. Tenant shall also
indemnify Landlord against and hold Landlord harmless from all costs, expenses,
demands and liability, including without limitation, legal fees and costs,
Landlord shall incur if Landlord shall become or be made a party to any claim or
action (a) instituted by Tenant against any third party, or by any third party
against Tenant, or by or against any person holding any interest under or using
the Premises by license of or agreement with Tenant; (b) for foreclosure of any
lien for labor or material furnished to or for Tenant or such other person; (c)
otherwise arising out of or resulting from any act or transaction of Tenant or
such other person; or (d) necessary to protect Landlord's interest under this
Lease in a bankruptcy or similar proceeding. Tenant shall defend Landlord
against any such claim or action at Tenant's expense with counsel reasonably
acceptable to Landlord or, at Landlord's election, Tenant shall reimburse
Landlord for any third-party out-of-pocket legal fees or costs Landlord shall
reasonably incur in any such claim or action. In addition, if either Landlord or
Tenant employ an attorney to enforce any of the provisions of this Lease against
the other party, the non-prevailing party in any final judgment agrees to pay
the other party’s reasonable expenses, including reasonable attorneys’ fees and
expenses in or out of litigation, and, if in litigation, trial, appellate,
bankruptcy or other proceedings, expended or incurred in connection therewith,
as determined by a court of competent jurisdiction.


16.02 Landlord's Consent. Tenant shall pay Landlord's reasonable third-party
out-of-pocket fees and expenses, including, without limitation, legal,
engineering and other consultants' fees and expenses, reasonably incurred in
connection with Tenant's request for Landlord's consent under Article Thirteen
(Assignment and Subletting) or in connection with any other act by Tenant which
requires Landlord's consent or approval under this Lease.


ARTICLE SEVENTEEN - MISCELLANEOUS PROVISIONS


17.01 Non-Discrimination. Tenant agrees that it will not permit any
discrimination against, or segregation of, any person or group of persons on the
basis of race, color, sex, creed, national origin or ancestry in the leasing,
subleasing, transferring, occupancy, tenure or use of the Premises or any
portion thereof.


17.02 Landlord's Liability; Certain Duties.


(a) Bind and Inure; Limitation of Landlord's Liability. The obligations of this
Lease shall run with the land, and this Lease shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
No owner of the Property shall be liable under this Lease except for breaches of
Landlord's obligations occurring while owner of the Property. The obligations of
Landlord shall be binding upon the assets of Landlord which comprise the
Property but not upon other assets of Landlord. No individual partner, trustee,
stockholder, officer, member, director, employee, advisors or beneficiary of
Landlord or any partner, trustee, stockholder, officer, member, director,
employee, advisor or beneficiary of any of the foregoing, shall be personally
liable under this Lease and Tenant shall look solely to Landlord's interest in
the Property in pursuit of its remedies upon an event of default hereunder, and
the general assets of Landlord, its partners, trustees, stockholders, members,
officers, employees, advisors or beneficiaries of Landlord, and the partners,
trustees, stockholders, members, officers, employees, advisors or beneficiary of
any of the foregoing, shall not be subject to levy, execution or other
enforcement procedure for the satisfaction of the remedies of Tenant.


29

--------------------------------------------------------------------------------


(b) Notice. Tenant shall give written notice of any failure by Landlord to
perform any of its obligations under this Lease to Landlord and to any ground
lessor, mortgagee or beneficiary under any deed of trust encumbering the
Property whose name and address shall have been furnished to Tenant. Landlord
shall not be in default under this Lease unless Landlord (or such ground lessor,
mortgagee or beneficiary) shall fail to cure such non-performance within thirty
(30) days after receipt of Tenant's notice. However, if such non-performance
shall reasonably require more than thirty (30) days to cure, Landlord shall not
be in default if such cure shall be commenced within such thirty (30) day period
and thereafter diligently pursued to completion.


17.03 Severability. A determination by a court of competent jurisdiction that
any provision of this Lease or any part thereof is illegal or unenforceable
shall not cancel or invalidate the remainder of such provision of this Lease,
which shall remain in full force and effect.


17.04 Interpretation. The captions of the Articles or Sections of this Lease are
not a part of the terms or provisions of this Lease. Whenever required by the
context of this Lease, the singular shall include the plural and the plural
shall include the singular. The masculine, feminine and neuter genders shall
each include the other, in any provision relating to the conduct, acts or
omissions of Tenant, the term "Tenant" shall include Tenant's agents, employees,
contractors, invitees, successors or others using the Premises with Tenant's
expressed or implied permission. This Lease shall not, and nothing contained
herein, shall create a partnership or other joint venture between Landlord and
Tenant.


17.05 Incorporation of Prior Agreements; Modifications. This Lease is the only
agreement between the parties pertaining to the lease of the Premises and no
other agreements shall be effective. All amendments to this Lease shall be in
writing and signed by all parties. Any other attempted amendment shall be void.


17.06 Notices. All notices, requests and other communications required or
permitted under this Lease shall be in writing and shall be personally delivered
or sent by certified mail, return receipt requested, postage prepaid or by a
national overnight delivery service which maintains delivery records. Notices to
Tenant shall be delivered to Tenant's Address for Notices. Notices to Landlord
shall be delivered to Landlord’s Address for Notices. All notices shall be
effective upon delivery (or refusal to accept delivery). Either party may change
its notice address upon written notice to the other party.


17.07 Waivers. All waivers shall be in writing and signed by the waiving party.
Landlord's failure to enforce any provision of this Lease or its acceptance of
Rent shall not be a waiver and shall not prevent Landlord from enforcing that
provision or any other provision of this Lease in the future. No statement on a
payment check from Tenant or in a letter accompanying a payment check shall be
binding on Landlord. Landlord may, with or without notice to Tenant, negotiate
such check without being bound by to the conditions of such statement.


17.08 No Recordation. Tenant shall not record this Lease. Either Landlord or
Tenant may require that a notice, short form or memorandum of this Lease
executed by both parties be recorded. The party requiring such recording shall
pay all transfer taxes and recording fees.


17.09 Binding Effect; Choice of Law. This Lease shall bind any party who shall
legally acquire any rights or interest in this Lease from Landlord or Tenant,
provided that Landlord shall have no obligation to Tenant's successor unless the
rights or interests of Tenant's successor are acquired in accordance with the
terms of this Lease. The laws of the state in which the Property is located
shall govern this Lease.


30

--------------------------------------------------------------------------------


17.10 Corporate Authority; Partnership Authority. If Tenant is a corporation,
each person signing this Lease on behalf of Tenant represents and warrants that
(s)he has full authority to do so and that this Lease binds the corporation.
Within thirty (30) days after this Lease is signed, Tenant shall deliver to
Landlord a certified copy of a resolution of Tenant's Board of Directors
authorizing the execution of this Lease or other evidence of such authority
reasonably acceptable to Landlord. If Tenant is a partnership or limited
liability company, each person or entity signing this Lease for Tenant
represents and warrants that he or it is a general partner of the partnership or
a manager or managing member of the company, that he or it has full authority to
sign for the partnership and that this Lease binds the partnership or company
and all general partners of the partnership or the company and its members.
Within thirty (30) days after this Lease is signed, Tenant shall deliver to
Landlord a copy of Tenant's recorded statement of partnership or certificate of
limited partnership or certificate of formation or organization.


17.11 Liability of Tenant. No individual partner, trustee, stockholder, officer,
member, director, employee, advisors or beneficiary of Tenant or any partner,
trustee, stockholder, officer, member, director, employee, advisor or
beneficiary of any of the foregoing, shall be personally liable for the
obligations of Tenant under this Lease and Landlord shall look solely to the
corporate assets of Tenant in pursuit of its remedies upon an Event of Default
hereunder,.


17.12 Force Majeure. If Landlord can not perform any of its obligations due to
events beyond Landlord's reasonable control, the time provided for performing
such obligations shall be extended by a period of time equal to the duration of
such events. Events beyond Landlord's reasonable control include, but are not
limited to, acts of God, war, civil commotion, labor disputes, strikes, fire,
flood or other casualty, shortages of labor or material, government regulation
or restriction and weather conditions.


17.13 Execution of Lease. This Lease may be executed in counterparts and, when
all counterpart documents are executed, the counterparts shall constitute a
single binding instrument. Landlord's delivery of this Lease to Tenant shall not
be deemed to be an offer to lease and shall not be binding upon either party
until executed and delivered by both parties.


17.14 Survival. All representations and warranties of Landlord and Tenant, and
all obligation of Tenant to pay Additional Rent hereunder, shall survive the
termination of this Lease.


17.15 Examination of Lease. Submission of this Lease to Tenant shall not
constitute an option to lease, and this Lease shall not be effective until
execution and delivery by both Landlord and Tenant.


31

--------------------------------------------------------------------------------


17.16 Security Deposit. Upon the execution of this Lease, Tenant shall deposit
with Landlord the Security Deposit in the amount specified in Section 1.13(a),
in the form of an irrevocable standby letter of credit from a national bank with
counters in Boston, Massachusetts and otherwise in the form as shown on Exhibit
G hereto. Upon the occurrence of an Event of Default, Landlord may use all or
any part of the Security Deposit for the payment of any Rent or for the payment
of any amount which Landlord may pay or become obligated to pay by reason of
such default, or to compensate Landlord for any loss or damage which Landlord
may suffer by reason of such default. Provided that, on the Reduction Date
(defined below) (i) this Lease is in full force and effect, (ii) Tenant has not
committed any monetary default at any time hereunder, (iii) Tenant is not then
otherwise in default of any material obligation under the Lease on such date,
and (iv) Tenant’s common stock is traded on the NASDAQ securities exchange and
the bid price per share (adjusted for splits) of such common stock at the close
of regular trading hours on the Reduction Date is equal to or greater than the
per share price of said common stock on the Date of this Lease, then on the
second (2nd) anniversary of the Rent Commencement Date (the “Reduction Date”),
Tenant shall be entitled to provide to Landlord (and Landlord shall thereafter
execute and deliver to Tenant, if necessary) such instruments and authorizations
as may be reasonably required by the issuer of such letter of credit to reduce
the face amount thereof to One Hundred Thousand Dollars ($100,000.00), and the
amount of such Security Deposit shall remain fixed at such amount throughout the
remainder of the Term. If any portion of the Security Deposit is used, Tenant
shall within five (5) days after written demand therefor deposit cash with
Landlord in an amount sufficient to restore the Security Deposit to its original
amount. Landlord shall not be required to keep the Security Deposit separate
from its general funds, and Tenant shall not be entitled to interest on the
Security Deposit. In no event shall the Security Deposit be considered an
advanced payment of Rent, and in no event shall Tenant be entitled to use the
Security Deposit for the payment of Rent. Upon expiration or termination of this
Lease not resulting from Tenant's default and after Tenant shall have vacated
the Premises in the manner required by this Lease, Landlord shall pay to Tenant
any balance of the Security Deposit not applied pursuant to this Section 17.16.
Landlord shall have the right to transfer the Security Deposit to any purchaser
of the Building, and Tenant shall cooperate with Landlord and its successor in
effecting the transfer and assignment of the Security Deposit, at no cost to
Landlord and/or its successor, in the event the Security Deposit is held in any
form other than cash. Upon such transfer, Tenant shall look solely to such
purchaser for return of the Security Deposit; and Landlord shall be relieved of
any liability with respect to the Security Deposit.


17.17 Limitation of Warranties. Landlord and Tenant expressly agree that there
are and shall be no implied warranties of merchantability, habitability,
suitability, fitness for a particular purpose or of any other kind arising out
of this Lease, and there are no warranties which extend beyond those expressly
set forth in this Lease.


17.18 No Other Brokers. Tenant represents and warrants to Landlord that the
Brokers are the only agents, brokers, finders or other parties with whom Tenant
has dealt who may be entitled to any commission or fee with respect to this
Lease or the Premises or the Property. Tenant agrees to indemnify and hold
Landlord harmless from any claim, demand, cost or liability, including, without
limitation, attorneys' fees and expenses, asserted by any party other than the
Brokers based upon dealings of that party with Tenant. Landlord shall be
responsible for compensating the Brokers based upon the terms of a separate
agreement with each of Landlord’s Broker and Seller’s Broker.


17.19 Tenant Access. Tenant shall have access to the Building and Premises
twenty-four (24) hours per day, 365/366 days per year and during those hours
that the Building is not accessible to the general public, via a security card
system reasonably approved by Landlord. If the Building is currently served by a
card access system, Tenant shall be entitled to use such system and request, at
no cost, a sufficient number of access cards to be supplied to Tenant for its
occupancy.
 
17.20 Roof Rights. Tenant shall have the right, at no additional cost to Tenant,
to install satellite dishes and/or antennae for Tenant’s personal use in
connection with its primary business in the Premises (and in no event shall
Tenant have the right to sublease or license any such space to any third party
for any commercial purpose or profit) on the roof of the Building, subject to
obtaining Landlord’s consent (not to be unreasonably withheld) with Landlord
consent and all applicable municipal permits.


32

--------------------------------------------------------------------------------


17.21 Cooperation. Landlord agrees that it shall, at Tenant’s expense and
without any implied obligation of material devotion of time by Landlord without
compensation therefor, cooperate with, support, consult with, and provide
information in its possession to Tenant in seeking, applying for and obtaining
any and all consents, permits, licenses, certificates, waivers, special permits,
approvals, temporary and permanent certificates of occupancy and the like
required, or deemed necessary or appropriate by Tenant, in connection with (a)
Tenant’s use and occupancy of the Premises for the Permitted Use and/or (b)
Tenant’s exercise of its rights and/or performance of its obligations under this
Lease. Landlord agrees that such cooperation shall include, without limitation,
the co-signing of applications, the providing of support and information that
can reasonably be made available by the record owner of the Premises but not by
other parties; providing letters of support or other supporting information or
evidence for submission to hearings or proceedings before any zoning, planning,
land use, or regulatory board or authority, or any license or permit-granting or
permitting office, board or authority.


17.22 Expansion Option. Landlord believes that the Building can, under current
zoning, be expanded by approximately 90,000 square feet. Landlord hereby agrees
that upon the request of Tenant from time to time, Landlord shall meet with
Tenant to discuss and explore, reasonably in and good faith, any proposal by
Tenant asking the Landlord to expand the Building for lease by Tenant. The
foregoing shall not be construed as a commitment or obligation to expand the
Building on the Premises; only as an obligation to engage in good-faith
discussions with Tenant relating to the potential expansion of the Building on
the Premises and the terms and conditions upon which the same might be agreeable
to Landlord. Landlord also agrees that it shall not offer to expand the Building
on the Premises for lease to any third party without first making such offer to
Tenant and engaging in the good faith discussions described above.
Notwithstanding the foregoing, in the event Landlord and Tenant’s good-faith
discussions hereunder do not result in a mutually agreeable letter of intent
signed by both parties, in their sole and absolute discretion, within thirty
(30) days of the commencement of such discussions, then all obligations of the
parties hereunder (if any) shall be deemed satisfied in full.


17.23 Counterpart Signatures. This Lease may be executed by the parties hereto
in multiple counterparts, all of which, when taken together, shall constitute
one and the same document.  




[SIGNATURES APPEAR ON FOLLOWING PAGE]
33

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Lease on the respective
dates set forth below:




LANDLORD:


GFI TYNGSBORO, LLC




By: ________________________
Steven E. Goodman, Manager


 
TENANT:


BEACON POWER CORPORATION
a Delaware corporation




By:_________________________
Name:
Title:




By:_________________________
Name:
Title:


34

--------------------------------------------------------------------------------


 
EXHIBIT A - THE PROPERTY
 
[v081593_ex10-1x1x1.jpg]
 
A-1

--------------------------------------------------------------------------------


 
[v081593_ex10-1x2x1.jpg]
 
A-2

--------------------------------------------------------------------------------


 
EXHIBIT B - BASE RENT




Beginning as of the Rent Commencement Date and thereafter throughout the Lease
Term, Base Rent shall be payable by Tenant at the following rates and in the
following amounts, for the following periods of the Lease Term, as set forth on
the schedule below, and otherwise in accordance with all other applicable terms
and conditions of this Lease:


Period
Rate
Annual Amount
Monthly Amount
10/1/07 - 6/30/08
$3.16/rsf
$325,000.00
$27,083.33
7/1/08 - 9/30/08
$6.50/rsf
$669,500.00
$55,791.67
10/1/08 - 9/30/09
$6.75/rsf
$695,250.00
$57,937.50
10/1/09 - 9/30/10
$7.00/rsf
$721,000.00
$60,083.33
10/1/10 - 9/30/11
$7.25/rsf
$746,750.00
$62,229.17
10/1/11 - 9/30/12
$7.50/rsf
$772,500.00
$64,375.00
10/1/12 - 9/30/13
$7.75/rsf
$798,250.00
$66,520.83
10/1/13 - 9/30/14
$8.00/rsf
$824,000.00
$68,666.67



No Base Rent shall be payable for the portion of the Lease Term preceding the
Rent Commencement Date.
B-1

--------------------------------------------------------------------------------


 
EXHIBIT C - RULES AND REGULATIONS




1. No advertisements, pictures or signs of any sort shall be displayed on or
outside the Premises without the prior written consent of Landlord, which
approval shall not be unreasonably withheld. This prohibition shall include any
portable signs or vehicles placed within the parking lot, common areas or on
streets adjacent thereto for the purpose of advertising or display. Landlord
shall have the right to remove any such unapproved item without notice and at
Tenant's expense.


2. Tenant shall not park or store motor vehicles, trailers or containers outside
the Premises after the conclusion of normal daily business activity except on
the Parking Area. Tenant will use reasonable efforts to ensure that within the
Parking Area, vehicles shall be parked only in striped parking spaces and not in
driveways or other locations not specifically designated for parking.
Handicapped spaces shall only be used by those legally permitted to use them.


3. Intentionally deleted.


4. Intentionally deleted.


5. Tenant shall not use, keep or permit to be used or kept any flammable or
combustible materials without proper governmental permits and approvals.


6. Tenant shall not use, keep or permit to be used or kept food or other edible
materials in or around the Premises in such a manner as to attract rodents,
vermin or other pests. Tenant shall not permit cooking in or about the Premises
other than in microwave ovens and in residential house-sized oven/ranges.


7. Tenant shall not use or permit the use of the Premises for lodging or
sleeping, for public assembly, or for any illegal or immoral purpose.


8. Tenant shall not alter any lock or install any new locks or bolts on any door
at the Premises without the prior written consent of Landlord, which consent
shall not be unreasonably withheld.


9. Tenant shall park motor vehicles only in the Parking Areas on the Premises,
except for active loading and unloading. During loading and unloading of
vehicles or containers, Tenant shall not unreasonably interfere with traffic
flow.


10. Storage of propane tanks, whether interior or exterior, shall be in secure
and protected storage enclosures approved by the local fire department and, if
exterior, shall be located in areas specifically designated by Landlord. Safety
equipment, including eye wash stations and approved neutralizing agents, shall
be provided in areas used for the maintenance and charging of lead-acid
batteries. Tenant shall protect electrical panels and building mechanical
equipment from damage from forklift trucks.


11. Tenant shall not disturb, solicit or canvas any occupant of any adjacent or
nearby premises and shall cooperate to prevent same.


12. Intentionally Deleted.


C-1

--------------------------------------------------------------------------------


13. No animals (other than seeing-eye dogs) or birds of any kind may be brought
into or kept in or about the Premises.


14. Machinery, equipment and apparatus belonging to Tenant which cause noise or
vibration that may be transmitted to the structure of the Building to such a
degree as to cause harm to the Building shall be placed and maintained by
Tenant, at Tenant's expense to the extent practical, on vibration eliminators or
other devices sufficient to eliminate the transmission of such noise and
vibration. Tenant shall be solely responsible for any and all costs and expenses
incurred by Landlord resulting from such excess vibrations, including without
limitation, the cost to repair any damage to the Building structure, Building
Systems, and components of the same caused by the use of such machinery, and the
cost to replace any such damaged systems and components and to restore the
Building’s structural integrity so compromised or impaired by the same.


15. Any goods, including material used to store goods, delivered to the Premises
of Tenant shall be immediately moved into the Premises to the extent possible or
practicable. Any items stored outdoors and shall be stored in the Parking Area.


16. Tractor trailers which must be unhooked or parked with dolly wheels beyond
the concrete loading areas must use steel plates or wood blocks of sufficient
size to prevent damage to the asphalt paving surfaces. No parking or storing of
such trailers will be permitted in the auto parking areas of the industrial park
or on streets adjacent thereto.


17. Forklifts which operate on asphalt paving areas shall not have solid rubber
tires and shall use only tires that do not damage the asphalt.


18. Tenant shall be responsible for the safe storage and removal of all pallets.
Pallets shall be stored behind screened enclosures at locations approved by the
Landlord.


19. Tenant shall be responsible for the safe storage and removal of all trash
and refuse. All such trash and refuse shall be contained in suitable receptacles
stored behind screened enclosures at locations approved by Landlord. Landlord
reserves the right to remove, at Tenant's expense and without further notice,
any trash or refuse left elsewhere outside of the Premises or in the industrial
park.


20. Tenant shall not store or permit the storage or placement of goods or
merchandise in or around the common areas surrounding the Premises. No displays
or sales of merchandise shall be allowed in the parking lots or other common
areas.


21. Tenant shall appoint an Emergency Coordinator who shall be responsible for
assuring notification of the local fire department in the event of an emergency,
assuring that sprinkler valves are kept open and implementing the Factory Mutual
"Red Tag Alert" system including weekly visual inspection of all sprinkler
system valves on or within the Premises.


C-2

--------------------------------------------------------------------------------


 

EXHIBIT D - LANDLORD’S WORK




The “Landlord’s Work” under this Lease shall mean the following items of work to
be performed by Landlord:




•     Prepare and prep manufacturing area ceiling, walls and columns for
painting
•     Paint ceilings white in manufacturing area (all paint to be Low VOC
Compliant)
•     Paint walls white in manufacturing area (all paint to be Low VOC
Compliant)
•     Paint columns gray in manufacturing area (all paint to be Low VOC
Compliant)
•     Provide air conditioning to the manufacturing floor areas with roof tops
(medium/light load requiring approximately 200 tons)
•     Trees trimmed, grass cut and a general cleanup of the overall landscaping
of the Property
•     Paint exterior front face and any other exterior façade areas that require
attention
•     All dock doors and seals in good working order, replace if worn.
•     Early access to perform Test Pit build out and product testing during
construction/painting.
•     Parking lot repair where necessary; skim coat entire parking lot and
driveway post heavy construction.
•     Provide municipal water and sewer connections for the Property at a
location within the Premises to be mutually agreed upon.
•     Remove, remediate, or encapsulate any asbestos tile, mastic, or caulking
encountered in the Premises per appropriate management plan
in accordance with all Applicable HazMat Laws.





D-1

--------------------------------------------------------------------------------





EXHIBIT E - TENANT’S INITIAL IMPROVEMENTS


Tenant shall construct the Office Space (which is part of the Initial
Improvements described in this Lease) consisting of approximately 20,000 feet in
the aggregate substantially as shown on the space plans drawn by Black Cow
Architects, Inc., and dated July 12, 2007, which plans are attached as Exhibit
E-1 hereto.


Tenant’s Initial Improvements shall also include the following, subject to
Landlord’s approval of the plans and specifications therefor, which approval
shall not be unreasonably withheld or delayed:



 
•     Test pits (“Test Pits”) in floor at assigned locations - 1 place 14ft X
12ft X 10ft deep, 2 places 10ft diameter that are outlined on the attached
        floor plan. There shall be additional Test Pits at other locations
within the Building and or on the Outside Areas that have not yet been
determined.
•     Install ground- mounted solar photovoltaic array.
•     Install exterior equipment at the rear of the Building such as below
ground testing pits with necessary equipment.
•     Install other exterior amenities such as picnic tables and areas for
recreational activities (volleyball, etc.)
•     Potentially reduce the number of parking spaces, but not below the number
required to comply with applicable zoning requirements, to
               accommodate the above.
¨       Upgrade the Building’s electrical system
¨       Upgrade the Building’s life safety systems
¨       Install an elevator providing access to the second floor/
 
 



E-1

--------------------------------------------------------------------------------




EXHIBIT F - FORM OF SNDA
 
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT


This AGREEMENT made as of the ______ day of _____________, ________, by and
between [Name of Tenant] a [Type of Entity] organized under the laws of the
State of ___________________ having an address of
___________________________________________________________________________________________________________________________________________________________
(hereinafter referred to as "Lessee") and ________________________, a
_________________ having its principal place of business at
____________________________(hereinafter referred to as "Mortgagee").
 
WHEREAS, Mortgagee has made or is about to make a mortgage loan to
_______________________________________ (hereinafter referred to as "Lessor"),
secured by a Mortgage and Security Agreement dated ________ __, ______ and
recorded prior hereto (the "Mortgage") on land owned by Lessor located at
_______________________in __________________________ , County, Massachusetts
(the "Premises"), upon which is situated an approximately _______ square foot
building (hereinafter referred to as the "Building"); and
 
WHEREAS, Lessee has entered into a written lease dated ____________, _______
(the "Lease") with Lessor [, or Lessor's predecessor in title,] for a portion of
the Building containing approximately ___ square feet of space (the "Demised
Premises"), [__notice of which is [recorded with the ____________ Registry of
Deeds in Book _______, Page ________] [filed with the ___________________
Registry District of the Land Court as Document No. _______]__].
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained,
Lessee and Mortgagee do hereby agree as follows:
 
1.  Lessee and Mortgagee hereby consent and agree that:


(a)  the Lease shall be, and the same hereby is, made subordinate in each and
every respect to the lien of the Mortgage and to all advances made thereunder
and to all extensions, renewals and modifications thereof and amendments
thereto; and


(b)  any of the foregoing notwithstanding, if the interests of Lessor in the
Premises shall be acquired by Mortgagee by reason of foreclosure of the Mortgage
or other proceedings brought to enforce the rights of Mortgagee, by deed in lieu
of foreclosure or by any other method, or acquired by any other purchaser or
purchasers pursuant to a foreclosure sale (Mortgagee or such purchaser(s), as
the case may be, being referred to as "Purchaser"), (i) the Lease and the rights
and options of Lessee thereunder shall continue in full force and effect and
shall not be terminated or disturbed, except in accordance with the terms of the
Lease, and (ii) Mortgagee will not join Lessee as a party defendant in any
action or proceeding to foreclose the Mortgage for the purpose of terminating
the Lease. Lessee shall be bound to Purchaser, and Purchaser shall be bound to
Lessee, under all of the terms, covenants, and conditions of the Lease for the
balance of the term thereof remaining, and any extensions or renewals thereof
which may be effected in accordance with any option therefor contained in the
Lease, with the same force and effect as if Purchaser were the lessor under the
Lease; provided that:


F-1

--------------------------------------------------------------------------------



(i)  
Lessee is not in default, beyond the expiration of any applicable grace or
notice period, under any provision of the Lease or this Agreement at the time
Mortgagee exercises any such right, remedy, or privilege;




(ii)  
the Lease at that time is in force and effect according to its original terms or
with such amendments or modifications as Mortgagee shall have approved as
provided below;




(iii)  
Lessee thereafter continues to fully and punctually perform all of its
obligations under the Lease without default thereunder beyond the expiration of
any applicable grace or notice period; and




(iv)  
Lessee attorns to Purchaser as provided below; and



(c)  in the event of any foreclosure of the Mortgage by Mortgagee, its
successors or assigns, or at the request of Mortgagee at any time pursuant to
the assignment of the Lease to Mortgagee, Lessee will recognize Mortgagee, its
successors and assigns, as the new lessor under the Lease and will attorn to and
continue to be bound by each and every term of the Lease; and upon such
attornment, the Lease and the rights of Lessee shall continue in full force and
effect as if it were a direct Lease between Mortgagee, or any Purchaser, and
Lessee upon all of the terms, covenants and conditions of the Lease for the
balance of the term thereof remaining; provided however, Mortgagee, or any
Purchaser, shall not be:



(i)  
liable for any act or omission of any prior landlord (including
Lessor)(provided, however, that Mortgagee or any Purchaser shall remain liable
for repair and maintenance obligations of a continuing nature imposed on the
Lessor under the Lease regardless of whether the need for such repair or
maintenance first arose due to an act or omission of a prior landlord); or




(ii)  
subject to any offsets or defenses which Lessee might have against any prior
landlord (including Lessor); or




(iii)  
bound by any rent or additional rent which Lessee might have paid for more than
one (1) month in advance to any prior landlord (including Lessor); or




(iv)  
bound by any amendment or modification of the Lease made without Mortgagee's
written consent; or




(v)  
liable for any security deposit or other sums held by any prior landlord
(including Lessor) not actually received by Mortgagee; or




(vi)  
required to rebuild or repair the Building or any part thereof in the event of
casualty damage to or condemnation of any material portion of the Building or
the Demised Premises , except that Mortgagee or Purchaser will comply with the
insurance and condemnation restoration provisions specifically included in the
Lease but only if Mortgagee or Purchaser receives the insurance or condemnation
proceeds; or



F-2

--------------------------------------------------------------------------------



(vii)  
required, or liable for any obligation of Lessor under the Lease, to complete
construction of or improvements to the Demised Premises and/or the Building.



(d)  Mortgagee may at any time unilaterally subordinate (or cause to be
subordinated) the lien of the Mortgage on the Premises to the Lease.


2.  Lessee hereby: (a) acknowledges receipt of notice that pursuant to an
Assignment of Leases and Rents from Lessor, all leases and rents involving the
Building, including the Lease of Lessee, are assigned to Mortgagee as security
for its loan; (b) acknowledges that it has received no notice of any sale,
transfer or assignment of the Lease or of rentals thereunder by Lessor, other
than pursuant to said Assignment of Leases and Rents; and (c) agrees that it
will not join in any material change or modification of the Lease, anticipate
rentals thereunder or agree to terminate the Lease or surrender said Premises,
without the prior written consent of Mortgagee; and


3.  Lessee hereby agrees that upon Mortgagee's written demand, it will make all
payments of rent then and thereafter due to Lessor directly to Mortgagee and not
to Lessor or any independent rental agent which Lessor might at any time
utilize, and in such case all payment of rent so made by Lessee shall be
credited toward Lessee’s rental obligations under the Lease; and


4.  Lessee hereby agrees that the interest of the Lessor in the Lease has been
assigned to Mortgagee solely as security for the purposes indicated in the said
instrument of assignment, and that, until such time as Mortgagee has taken
possession of the Premises and exercised its rights under said Assignment,
Mortgagee assumes no duty, liability or obligation whatever under the Lease, or
any extension or renewal thereof, by virtue of said assignment; and


5.  Lessee hereby: (a) agrees to notify Mortgagee, its successors and assigns,
in writing at the notice address set forth above for Mortgagee, or at any other
address specified in writing to Lessee, of any default on the part of Lessor
under the Lease; and (b) grants to Mortgagee, its successors and assigns, the
right and opportunity to cure any such default within the same grace period as
is given to Lessor for remedying such default, plus, in each case, an additional
period of thirty (30) days after the later of (i) the expiration of such grace
period, or (ii) the date on which Lessee has served notice of such default upon
Mortgagee, its successors or assigns.


6.  This Agreement shall be binding upon and shall inure to the benefit of
Lessee and Mortgagee and their respective heirs, executors, administrators,
successors and assigns, as the case may be.
F-3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement, under seal,
as of the day and year first written above.


LESSEE:


 
[Print or Type Name of Tenant]
 


By:      


Title:       




MORTGAGEE:


___________________________

 
By:       


Title:       

F-4

--------------------------------------------------------------------------------



STATE OF
 
COUNTY OF
 
In _________________________, said County and State, on the ___ day of
________________________, 20_____, before me personally appeared
__________________________, the ______________________of
________________________, to me known and known by me to be the party executing
the foregoing instrument and he/she acknowledged said instrument by him/her
executed to be his/her free act and deed in his/her capacity as aforesaid and
the free act and deed of ________________________________________.
 
 

    Notary Public       My commission expires:       

 
COMMONWEALTH OF MASSACHUSETTS
 
COUNTY OF SUFFOLK
 
In Boston, in said County and State, on the ___ day of ____________ 20____,
before me personally appeared _________________, the ___________ of
_______________, to me known and known by me to be the party executing the
foregoing instrument and he/she acknowledged said instrument, by him/her
executed, to be his/her free act and deed in his/her capacity as aforesaid and
the free act and deed of _____________________.
 

  Notary Public       My commission expires:       


F-5

--------------------------------------------------------------------------------



EXHIBIT G - FORM OF LETTER OF CREDIT


ON BEACON POWER CORPORATION LETTERHEAD




DATE: July 13, 2007


BROWN BROTHERS HARRIMAN & CO.
140 BROADWAY
NEW YORK, NEW YORK 10005-1101
ATTN: LETTER OF CREDIT DEPARTMENT


PLEASE ISSUE AN IRREVOCABLE TRANSFERRABLE STANDBY LETTER OF CREDIT FOR OUR
ACCOUNT AS PER THE ATTACHED LANGUAGE, IN THE AMOUNT OF $200,000 TO INITIALLY
EXPIRE ON October 31, 2007 IN FAVOR OF GFI Tyngsboro, LLC, 133 Pearl Street,
Boston, MA 02110 AND Attn: Steven Goodman.


IN CONSIDERATION OF YOUR ISSUING THIS CREDIT, AND OTHER LETTERS OF CREDIT ON OUR
BEHALF FROM TIME TO TIME, WE HEREBY PLEDGE AND GRANT A SECURITY INTEREST IN OUR
ASSETS HELD WITH YOU INCLUDING BUT NOT LIMITED TO OUR ACCOUNT NUMBER [6130389]
AS COLLATERAL FOR OUR OBLIGATIONS TO YOU FOR ANY DRAWINGS UNDER THIS LETTER OF
CREDIT AND ALL OTHER LETTERS OF CREDIT WHICH YOU SHALL FROM TIME TO TIME ISSUE
ON OUR BEHALF AND FOR ANY EXPENSES RELATED TO THESE CREDITS.


THE TERMS AND CONDITIONS OF THE LETTER OF CREDIT AGREEMENT EXECUTED BY US AND ON
FILE WITH YOU ARE MADE PART OF THIS APPLICATION AND SHALL BE APPLICABLE TO THE
CREDIT.
 
 



  VERY TRULY YOURS,              
BEACON POWER CORPORATION
 
   
   
    By:      

--------------------------------------------------------------------------------

NAME: James M. Spiezio
 TITLE: CFO


   
   
     


G-1

--------------------------------------------------------------------------------



OUR LETTER OF CREDIT NO.: (AS APPLICABLE)     PAGE NO.:


DATE: July 13, 2007


BENEFICIARY:
GFI Tyngsboro, LLC
133 Pearl Street, Boston, MA 02110
Attn: Steven Goodman


LADIES/GENTLEMEN:


WE HEREBY ISSUE OUR IRREVOCABLE, TRANSFERRABLE STANDBY LETTER OF CREDIT NO. (AS
APPLICABLE) IN YOUR FAVOR AT THE REQUEST AND FOR THE ACCOUNT OF BEACON POWER
CORPORATION 234 BALLARDVALE ST WILMINGTON MA 01887-1032 UP TO AN AGGREGRATE
AMOUNT OF $200,000 (Two Hundred Thousand Dollars) WHICH IS AVAILABLE BY PAYMENT
OF YOUR SIGHT DRAFT(S) DRAWN ON BROWN BROTHERS HARRIMAN & CO., NEW YORK BEARING
THE CLAUSE: "DRAWN UNDER STANDBY LETTER OF CREDIT NO. (AS APPLICABLE) OF BROWN
BROTHERS HARRIMAN & CO., NEW YORK" WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENT:


A CERTIFICATE PURPORTEDLY SIGNED BY AN AUTHORIZED OFFICER OF GFI Tyngsboro, LLC
STATING: "I/WE HEREBY CERTIFY THAT: (I) THE DRAFT ACCOMPANYING THIS CERTIFICATE
IN THE AMOUNT OF _______________________ REPRESENTS AN AMOUNT PRESENTLY DUE AND
OWING TO GFI Tyngsboro, LLC UNDER THE TERMS OF THAT CERTAIN AGREEMENT OF LEASE
(THE "LEASE") DATED AS OF July ____, 2007 BETWEEN GFI Tyngsboro, LLC AS
LANDLORD, AND BEACON POWER CORPORATION AS TENANT, AS THE SAME MAY BE AMENDED
FROM TIME TO TIME; AND (II) EITHER A.) AN "EVENT OF DEFAULT" AS SET FORTH IN
Article Fourteen OF THE LEASE HAS OCCURED; OR B.) BROWN BROTHERS HARRIMAN & CO.
HAS ELECTED NOT TO RENEW LETTER OF CREDIT NO. (AS APPLICABLE), AND BEACON POWER
CORPORATION HAS NOT PROVIDED A REPLACEMENT LETTER OF CREDIT EXPIRING NOT LATER
THAN TWELVE (12) MONTHS AFTER ISSUANCE IN CONFORMITY WITH THE TERMS OF THE
LEASE."


WE HEREBY AGREE WITH THE DRAWERS, INDORSERS AND BONA FIDE HOLDERS OF ALL DRAFTS
DRAWN UNDER AND IN COMPLIANCE WITH THE TERMS OF THIS LETTER OF CREDIT THAT SUCH
DRAFTS WILL BE HONORED BY US IF PRESENTED TO US AT 140 BROADWAY, NEW YORK, NEW
YORK 10005-1101 ATTN: LETTER OF CREDIT GROUP ON OR BEFORE September 30, 2014
(THE "EXPIRATION DATE") OR ANY FUTURE EXPIRATION DATE AS SET FORTH HEREIN.


SPECIAL CONDITIONS:


PARTIAL AND MULTIPLE DRAWINGS ARE ALLOWED. ANY PARTIAL DRAWING UNDER THIS LETTER
OF CREDIT WILL CAUSE THE STATED AVAILABLE BALANCE TO BE REDUCED BY THE AMOUNT OF
ANY SUCH PARTIAL DRAWING.


THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES, BUT IN EACH INSTANCE TO
A SINGLE TRANSFEREE AND IN THE FULL AMOUNT AVAILABLE TO BE DRAWN AT THE TIME OF
SUCH TRANSFER.


G-2

--------------------------------------------------------------------------------


TRANSFER UNDER THIS LETTER OF CREDIT IS RESTRICTED TO THE COUNTERS OF BROWN
BROTHERS HARRIMAN & CO., NEW YORK AND ANY TRANSFER DOES NOT BECOME OPERATIVE
UNTIL THE FOLLOWING CONDITIONS HAVE BEEN COMPLIED WITH:



a)  
THE ORIGINAL LETTER OF CREDIT AND SUBSEQUENT AMENDMENTS HAVE BEEN RETURNED TO
US.

b)  
OUR TRANSFER FORM ANNEXED HERETO AS "EXHIBIT A" HAS BEEN SUBMITTED AND YOUR
SIGNATURE HAS BEEN AUTHENTICATED BY YOUR BANK.

c)  
YOUR BANK'S SIGNATURE CIRCULAR OR CERTIFICATE OF INCUMBENCY HAS BEEN SUBMITTED
ALONG WITH EXHIBIT A, ENABLING US TO VERIFY YOUR BANK'S SIGNATURE OR YOUR BANK,
AT THEIR OPTION, CAN SEND US A TESTED TELEX OR AUTHENTICED SWIFT MESSAGE STATING
THAT "(INSERT NAME OF OFFICER) IS A (INSERT TITLE) OF (INSERT BANK NAME) AND
THAT HE/SHE IS AN AUTHORIZED SIGNER AND THAT HIS/HER SIGNATURE AS IT APPEARS ON
YOUR TRANSFER FORM IS AN EXACT SPECIMEN OF HIS/HER SIGNATURE."

d)  
THE TRANSFEREE AND AUTHENTICATING BANK HAVE BEEN APPROVED BY US AS NOT BEING
CONTRARY TO U.S. FOREIGN ASSETS CONTROL OR OTHER APPLICABLE U.S. LAWS AND
REGULATIONS AND WE NOTIFY YOU ACCORDINGLY.



WHERE THERE HAS BEEN A TRANSFER THE NAME OF THE TRANSFEREE BENEFICIARY MUST BE
USED IN PLACE OF THE TRANSFEROR BENEFICIARY IN ANY REQUIRED DRAFT OR DOCUMENT.


IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR AN ADDITIONAL PERIOD OF ONE (1) YEAR FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE HEREOF, UNLESS AT LEAST THIRTY (30) DAYS
BEFORE ANY SUCH EXPIRATION DATE WE NOTIFY YOU AT THE ABOVE ADDRESS BY REGISTERED
MAIL OR COURIER SERVICE OF OUR ELECTION NOT TO RENEW THIS LETTER OF CREDIT FOR
ANY SUCH ADDITIONAL PERIOD. IN ANY EVENT, THIS LETTER OF CREDIT SHALL NOT BE
RENEWED BEYOND (October 31, 2014).


THIS LETTER OF CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS, 1993 REVISION, INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 500, WHICH IS INCORPORATED INTO THE TEXT OF THIS LETTER OF
CREDIT BY THIS REFERENCE.


VERY TRULY YOURS




BROWN BROTHERS HARRIMAN & CO.
G-3

--------------------------------------------------------------------------------





EXHIBIT "A" UNDER IRREVOCABLE STANDBY
LETTER OF CREDIT NO. (AS APPLICABLE)
INSTRUCTION TO TRANSFER


DATE:


BROWN BROTHERS HARRIMAN & CO.
140 BROADWAY
NEW YORK, NEW YORK 10005-1101
ATTN: LETTER OF CREDIT GROUP


RE: LETTER OF CREDIT NO. (AS APPLICABLE)


LADIES/GENTLEMEN:


THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:


(NAME AND ADDRESS OF TRANSFEREE)


ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE REFERENCED
LETTER OF CREDIT IN ITS ENTIRETY.


BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN LETTER OF CREDIT
NO. (AS APPLICABLE) ARE TRANSFERRED TO THE TRANSFEREE, AND THE TRANSFEREE SHALL
HAVE SOLE RIGHT AS BENEFFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY
AMENDMENTS AND WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS AND WHETHER
NOW EXISTING OR HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE
TRANSFEREE WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE OF THE UNDERSIGNED
BENEFICIARY.


YOU ARE HEREBY INSTRUCTED TO ISSUE, IN ACCORDANCE WITH THE TERMS OF THE LETTER
OF CREDIT, A NEW LETTER OF CREDIT TO THE ABOVE MENTIONED TRANSFEREE HAVING THE
SAME TERMS, EXCEPT SUBSTITUTING THEIR NAME FOR OURS IN THE DRAFT AND ANY OTHER
DRAWING DOCUMENT, AND THE SAME STATED AMOUNT, PROVIDED THAT THE STATED AMOUNT OF
THE NEW LETTER OF CREDIT MAY BE REDUCED BY THE AMOUNT OF ANY DRAWINGS HONORED BY
THE BANK PURSUANT TO THE LETTER OF CREDIT PRIOR TO THE DATE HEREOF.


THIS LETTER OF CREDIT NO. (AS APPLICABLE) IS RETURNED HEREWITH FOR YOUR
ENDORSEMENT TOGETHER WITH ALL AMENDMENTS (IF ANY), TO DATE. ENCLOSED IS
REMITTANCE OF $___________ (CALCULATED AT 1/4% OF THE TRANSFERRED AMOUNT MINIMUM
$300.00), IN PAYMENT OF YOUR COMMISSION FOR EFFECTING THIS TRANSFER.


VERY TRULY YOURS


SIGNATURE AUTHENTICATED




BANK AUTHORIZED SIGNATURE
G-4

--------------------------------------------------------------------------------


 
EXHIBIT H


FORM OF HAZARDOUS MATERIALS DISCLOSURE CERTIFICATE




Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for the Landlord (identified below) to evaluate and finalize a lease agreement
with you as lessee. After a lease agreement is signed by you and the Landlord
(the “Lease”), on an annual basis in accordance with the provisions of Article 9
of the signed Lease, you are to provide an update to the information initially
provided by you in this certificate. The information contained in the Initial
Hazardous Materials Disclosure Certificate and each annual certificate provided
by you thereafter will be maintained in confidentiality by Landlord subject to
release and disclosure as required by (i) any lenders and owners and their
respective environmental consultants, (ii) any prospective purchaser(s) of all
or any portion of the property on which the Premises are located, (iii) Landlord
to defend itself or its lenders, members, partners, shareholders, advisors or
representatives against any claim or demand, and (iv) any laws, rules,
regulations, orders, decrees, or ordinances, including, without limitation,
court orders or subpoenas. Any and all capitalized terms used herein, which are
not otherwise defined herein, shall have the same meaning ascribed to such term
in the signed Lease. Any questions regarding this certificate should be directed
to, and when completed, the certificate should be delivered to:



Landlord:
GFI TYNGSBORO, LLC

133 Pearl Street, Suite 400
Boston, MA 02110
Attn: Steven E. Goodman


PLEASE COMPLETE FROM THIS POINT FORWARD


Name of Tenant:


Mailing Address:


Contact Person, Title and Telephone Number(s):


Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):


Address of Premises:


Length of Initial Term:


1. GENERAL INFORMATION


Describe the initial proposed operations to take place in, on, or about the
Premises, including, without limitation, principal products processed,
manufactured or assembled, services and activities to be provided or otherwise
conducted. Existing lessees should describe any proposed changes to on-going
operations.
 
H-1

--------------------------------------------------------------------------------


2. USE, STORAGE AND DISPOSAL OF HAZARDOUS MATERIALS



 
2.1
Will any Hazardous Materials be used, generated, stored or disposed of in, on or
about the Premises? Existing lessees should describe any Hazardous Materials
which continue to be used, generated, stored or disposed of in, on or about the
Premises.



Wastes   Yes ¨   No ¨
Chemical Products         Yes ¨   No ¨
Other                                Yes ¨   No ¨


If yes is marked, please explain: _______________________________________
_________________________________________________________________.



 
2.2
If Yes is marked in Section 2.1, attach a list of any Hazardous Materials to be
used, generated, stored or disposed of in, on or about the Premises, including
the applicable hazard class and an estimate of the quantities of such Hazardous
Materials at any given time; estimated annual throughput; the proposed
location(s) and method of storage (excluding nominal amounts of ordinary
household cleaners and janitorial supplies which are not regulated by any
Environmental Laws); and the proposed location(s) and method of disposal for
each Hazardous Material, including, the estimated frequency, and the proposed
contractors or subcontractors. Existing lessees should attach a list setting
forth the information requested above and such list should include actual data
from on-going operations and the identification of any variations in such
information from the prior year’s certificate.



3. STORAGE TANKS AND SUMPS



 
3.1
Is any above or below ground storage of gasoline, diesel, petroleum, or other
Hazardous Materials in tanks or sumps proposed in, on or about the Premises?
Existing lessees should describe any such actual or proposed activities.



Yes ¨   No ¨



   
If yes is marked, please explain:________________________________________

 
4. WASTE MANAGEMENT



 
4.1
Has your company been issued an EPA Hazardous Waste Generator I.D. Number?
Existing lessees should describe any additional identification numbers issued
since the previous certificate.



Yes ¨   No ¨


H-2

--------------------------------------------------------------------------------



 
4.2
Has your company filed a biennial or quarterly report as a hazardous waste
generator? Existing lessees should describe any new reports filed.



Yes ¨   No ¨



   
If yes, attach a copy of the most recent report filed.



5. WASTEWATER TREATMENT AND DISCHARGE



 
5.1
Will your company discharge wastewater or other wastes to:



____________ storm drain?  __________________ sewer?
____________ surface water? __________________ no wastewater or other wastes
discharged.


Existing lessees should indicate actual discharges. If so, describe the nature
and return of any proposed or actual discharge(s).


 ___________________________________________________________________________________
 ___________________________________________________________________________________

 

5.2
Will any such wastewater or waste be treated before discharge?



Yes ¨   No ¨



   
If yes, describe the type of treatment proposed to be conducted. Existing
lessees should describe the actual treatment conducted.

 


 ___________________________________________________________________________________
 ___________________________________________________________________________________

 
H-3

--------------------------------------------------------------------------------


 
6. AIR DISCHARGES



 
6.1
Do you plan for any air filtration systems or stacks to be used in your
company’s operations in, on or about the Premises that will discharge into the
air, and will such air emissions be monitored? Existing lessees should indicate
whether or not there are any such air filtration systems or stacks in use in, on
or about the Premises which discharge into the air and whether such air
emissions are being monitored.



Yes ¨   No ¨



   
If yes, please describe: _______________________________________________


 
 ___________________________________________________________________________________
 ___________________________________________________________________________________




 
6.2
Do you propose to operate any of the following types of equipment, or any other
equipment requiring an air emissions permit? Existing lessees should specify any
such equipment being operated in, on or about the Premises.



______ Spray booth(s)  __________ Incinerator(s)
______ Dip tank(s)  __________ Other (Please Describe)
______ Drying oven(s)  __________ No Equipment Requiring Air Permits



   
If yes, please describe: _______________________________________________


 
 ___________________________________________________________________________________
 ___________________________________________________________________________________



H-4

--------------------------------------------------------------------------------


7. HAZARDOUS MATERIALS DISCLOSURE



 
7.1
Has your company prepared or will it be required to prepare a Hazardous
Materials management plan (“Management Plan”) pursuant to Fire Department or
other governmental or regulatory agencies’ requirements? Existing lessees should
indicate whether or not a Management Plan is required and has been prepared.



Yes ¨   No ¨



   
If Yes, attach a copy of the Management Plan. Existing lessees should attach a
copy of any required updates to the Management Plan.




 
7.2
[Applicable to California only] Are any of the Hazardous Materials, and in
particular chemicals, proposed to be used in your operations in, on or about the
Premises regulated under Proposition 65? Existing lessees should indicate
whether or not there are any new Hazardous Materials being so used which are
regulated under Proposition 65.



Yes ¨   No ¨



   
If yes, please describe: _______________________________________________


 
 ___________________________________________________________________________________
 ___________________________________________________________________________________



8. ENFORCEMENT ACTIONS AND COMPLAINTS



 
8.1
With respect to Hazardous Materials or Environmental Laws, has your company ever
been subject to any agency enforcement actions, administrative orders, or
consent decrees or has your company received requests for information, notice or
demand letters, or any other inquiries regarding its operations? Existing
lessees should indicate whether or not any such actions, orders or decrees have
been, or are in the process of being, undertaken or if any such requests have
been received.



Yes ¨   No ¨



   
If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing lessees should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Article 9 of the Lease.



 ___________________________________________________________________________________
 ___________________________________________________________________________________



H-5

--------------------------------------------------------------------------------



 
8.2
Have there ever been, or are there now pending, any lawsuits against your
company regarding any environmental or health and safety concerns?



Yes ¨   No ¨

   
If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and all other documents related thereto as
requested by Landlord. Existing lessees should describe and attach a copy of any
new complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the provisions of Article 9 of the
Lease.



 ___________________________________________________________________________________
 ___________________________________________________________________________________




 
8.3
Have there been any problems or complaints from adjacent tenants, owners or
other neighbors at your company’s current facility with regard to environmental
or health and safety concerns? Existing lessees should indicate whether or not
there have been any such problems or complaints from adjacent tenant, owners or
other neighbors at, about or near the Premises.



Yes ¨   No ¨



   
If yes, please describe. Existing lessees should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the Lease.



 ___________________________________________________________________________________
 ___________________________________________________________________________________



9. PERMITS AND LICENSES



 
9.1
Attach copies of all Hazardous Materials permits and licenses issued to your
company with respect to its proposed operations in, on or about the Premises,
including, without limitation, any wastewater discharge permits, air emissions
permits, and use permits or approvals. Existing lessees should attach copies of
any new permits and licenses as well as any renewals of permits or licenses
previously issued.




H-6

--------------------------------------------------------------------------------



The undersigned hereby acknowledges and agrees that this Hazardous Materials
Disclosure Certificate is being delivered in connection with, and as required
by, Landlord in connection with the evaluation and finalization of a Lease, and
will be attached thereto as an exhibit. The undersigned further acknowledges and
agrees that this Hazardous Materials Disclosure Certificate is being delivered
in accordance with, and as required by, the provisions of Article 9 of the
Lease. The undersigned further acknowledges and agrees that the Landlord and its
partners, members, lenders, employees, agents and representatives may, and will,
rely upon the statements, representations, warranties, and certifications made
herein and the truthfulness thereof in entering into the Lease and the
continuance thereof throughout the term, and any renewals thereof, of the Lease.
I (print name) _____________________ acting with full authority to bind the
(proposed) Tenant and on behalf of the (proposed) Tenant, certify, represent and
warrant that the information contained in this certificate is true and correct.


TENANT:


By: _____________________________
Its: __________________________


Date: ________________________




H-7

--------------------------------------------------------------------------------





 